 



Exhibit 10.1
Execution Copy
REVOLVING CREDIT AGREEMENT
dated as of April 13, 2006
among
CHECKFREE CORPORATION, CHECKFREE SERVICES CORPORATION, AND
CHECKFREE INVESTMENT CORPORATION,
as Borrowers
THE LENDERS FROM TIME TO TIME PARTY HERETO
SUNTRUST BANK,
as Administrative Agent
BANK OF AMERICA, N.A.,
as Syndication Agent
and
KEYBANK NATIONAL ASSOCIATION,
US BANK, NATIONAL ASSOCIATION,
and
MIZUHO CORPORATE BANK, LTD.
as Documentation Agents
 
SUNTRUST CAPITAL MARKETS, INC.
as Joint Lead Arranger and Sole Book Runner
and
BANC OF AMERICA SECURITIES, LLC
as Joint Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page
Schedules
Schedule I — Applicable Margin and Applicable Percentage
Schedule 1.1 — Existing Letters of Credit
Schedule 4.5 — Environmental Matters
Schedule 4.14 — Subsidiaries
Schedule 7.1 — Outstanding Indebtedness
Schedule 7.2 — Existing Liens
Schedule 7.4 — Existing Investments
Schedule 7.7 — Transactions with Affiliates
Schedule 7.8 — Agreements with Restrictive Covenants
Exhibits
Exhibit A — Form of Revolving Credit Note
Exhibit B — Form of Swingline Note
Exhibit C — Form of Assignment and Acceptance
Exhibit D — Form of Subsidiary Guaranty Agreement
Exhibit 2.3 — Form of Notice of Revolving Borrowing
Exhibit 2.4 — Form of Notice of Swingline Borrowing
Exhibit 2.6 — Form of Continuation/Conversion
Exhibit 5.1(c) — Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of April 13, 2006, by and among CHECKFREE CORPORATION, a Delaware
corporation (the “Parent”), CHECKFREE SERVICES CORPORATION, a Delaware
corporation (“Services”), and CHECKFREE INVESTMENT CORPORATION, a Nevada
corporation (“Checkfree Investment”; and together with the Parent and Services,
each a “Borrower” and collectively, the “Borrowers”), the several banks and
other financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”), and as swingline
lender (the “Swingline Lender”).
W I T N E S S E T H:
          WHEREAS, the Borrowers have requested that the Lenders establish a
$300,000,000 revolving credit facility in favor of the Borrowers;
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, to the extent of their respective Commitments as defined herein, are
willing severally to establish the requested revolving credit facility in favor
of the Borrowers.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrowers, the Lenders, Administrative Agent,
the Issuing Bank and the Swingline Lender agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
          Section 1.1. Definitions. In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):
          “ACH Master Agreements” shall mean, collectively, ACH Master Agreement
#1 and Future ACH Master Agreements.
          “ACH Master Agreement #1” shall mean that certain Master Agreement,
dated as of August 5, 2003, as amended by that certain First Amendment to Master
Agreement dated as of the date hereof, by and among Services, SunTrust Bank and
Bastogne.
          “ACH Program Documents” shall mean the ACH Master Agreements, and all
other documents and agreements by and among Services or one of its Affiliates
and either ACH Provider, relating to the ACH Programs.
          “ACH Programs” shall mean all programs and arrangements among
Services, its affiliates and any ACH Provider to provide ACH Services.

 



--------------------------------------------------------------------------------



 



          “ACH Provider” shall mean either SunTrust Bank or Bank of America,
N.A. or any other Lender, as providers to Services or its affiliates of ACH
Services.
          “ACH Services” shall mean the provision of access, through the use of
routing and transit numbers, to the ACH processing, clearing and settlement
capability offered by the Federal Reserve Bank.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (a) LIBOR
for such Interest Period by (b) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form prepared by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (a) vote 10% or more of securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(b) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
meanings correlative thereto.
          “Aggregate Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Revolving Commitments from time to time. On
the Closing Date, the Aggregate Revolving Commitment Amount equals $300,000,000.
          “Aggregate Revolving Commitments” shall mean, collectively, all
Revolving Commitments of all Lenders at any time outstanding.
          “Aggregate Subsidiary Threshold” shall mean (i) for Consolidated
EBITDA, an amount equal to seventy-five percent (75%) of Consolidated EBITDA of
the Parent and its Subsidiaries for the most recent Fiscal Quarter as shown on
the financial statements most recently delivered or required to be delivered
pursuant to Section 5.1(a) or (b), as the case may be and (ii) cash, Permitted
Investments, short and long term investments, accounts receivable and fixed
assets, an amount equal to seventy-five percent (75%) of the consolidated cash,
Permitted Investments, short and long term investments, accounts receivable and
fixed assets of the Parent and its Subsidiaries (excluding the assets of
Bastogne) for the most recent Fiscal Quarter as shown on the financial
statements most recently delivered or required to be delivered pursuant to
Section 5.1(a) or (b), as the case may be.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrowers as the office by which its Loans of such Type are to be
made and maintained.

2



--------------------------------------------------------------------------------



 



          “Applicable Margin” shall mean, as of any date, with respect to
interest on all Revolving Loans outstanding on any date or the letter of credit
fee, as the case may be, a percentage per annum determined by reference to the
applicable Leverage Ratio from time to time in effect as set forth on
Schedule I; provided, that a change in the Applicable Margin resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Parent delivers the financial statements required by Section 5.1(a) or
(b) and the Compliance Certificate required by Section 5.1(c); provided further,
that if at any time the Parent shall have failed to deliver such financial
statements and such Compliance Certificate when so required, the Applicable
Margin shall be at Level V as set forth on Schedule I until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Margin shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the financial
statements and Compliance Certificate for the Fiscal Quarter ending June 30,
2006 are required to be delivered shall be at Level I as set forth on
Schedule I.
          “Applicable Percentage” shall mean, as of any date, with respect to
the commitment fee as of any date, the percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I; provided, that a change in the Applicable Percentage resulting
from a change in the Leverage Ratio shall be effective on the second Business
Day after which the Parent delivers the financial statements required by
Section 5.1(a) or (b) and the Compliance Certificate required by Section 5.1(c);
provided further, that if at any time the Parent shall have failed to deliver
such financial statements and such Compliance Certificate, the Applicable
Percentage shall be at Level V as set forth on Schedule I until such time as
such financial statements and Compliance Certificate are delivered, at which
time the Applicable Percentage shall be determined as provided above.
Notwithstanding the foregoing, the Applicable Percentage for the commitment fee
from the Closing Date until the financial statements and Compliance Certificate
for the Fiscal Quarter ending June 30, 2006 are required to be delivered shall
be at Level I as set forth on Schedule I.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
          “ARC Transmission Agreement” shall mean that certain ARC Transmission
Services Agreement, dated as of August 20, 2004, as amended by that certain
First Amendment to ARC Transmission Services Agreement dated as of the date
hereof, between Services and SunTrust Bank.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit C attached hereto or any other form approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
the Termination Date.

3



--------------------------------------------------------------------------------



 



          “Base Rate” shall mean the higher of (a) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, and (b) the Federal Funds Rate, as
in effect from time to time, plus one-half of one percent (0.50%). The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate charged to customers. The
Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Administrative Agent’s prime lending rate. Each
change in the Administrative Agent’s prime lending rate shall be effective from
and including the date such change is publicly announced as being effective.
          “Bastogne” shall mean Bastogne, Inc., a Nevada corporation.
          “Borrowing” shall mean a borrowing consisting of (i) Loans of the same
Class and Type, made, converted or continued on the same date and in case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (ii) a
Swingline Loan.
          “Business Day” shall mean (i) any day other than a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to close and (ii) if such day relates to a Borrowing of, a
payment or prepayment of principal or interest on, a conversion of or into, or
an Interest Period for, a Eurodollar Loan or a notice with respect to any of the
foregoing, any day on which dealings in Dollars are carried on in the London
interbank market.
          “Capital Expenditures” shall mean for any period, without duplication,
(i) the additions to property, plant and equipment and other capital
expenditures of the Parent and its Subsidiaries that are (or upon acquisition
would be) set forth on a consolidated statement of cash flows of the Parent for
such period prepared in accordance with GAAP and (ii) Capital Lease Obligations
incurred by the Parent and its Subsidiaries during such period.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other similar amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean any non-redeemable capital stock (or in the
case of a partnership or limited liability company, the partners’ or members’
equivalent equity interest) of the Parent or any of its Subsidiaries (to the
extent issued to a Person other than the Parent), whether common or preferred.
          “Change in Control” shall mean the occurrence of one or more of the
following events: (a) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Parent to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (b) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the

4



--------------------------------------------------------------------------------



 



Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 30% or more of the
outstanding shares of the voting stock of the Parent; or (c) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent by Persons who were neither (i) nominated by the current board of
directors or (ii) appointed by directors so nominated; or (d) the failure of the
Parent to own and control, directly or indirectly, 100% of the issued and
outstanding capital stock of any other Borrower (unless otherwise permitted
hereunder).
          “Change in Law” shall mean (a) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (b) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.17(b), by such Lender’s or the
Issuing Bank’s parent corporation, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment or a Swingline Commitment.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Commitment” shall mean a Revolving Commitment or a Swingline
Commitment or any combination thereof (as the context shall permit or require).
          “Compliance Certificate” shall mean a certificate from the principal
financial officer of the Parent in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 5.1(c).
          “Consolidated EBITDA” shall mean, for the Parent and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period plus (ii) to the extent deducted in determining Consolidated Net
Income for such period, (A) Consolidated Interest Expense, (B) income tax
expense determined on a consolidated basis in accordance with GAAP,
(C) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (D) write-downs of in-process research and development
costs determined on a consolidated basis in accordance with GAAP,
(E) non-recurring cash charges determined on a consolidated basis in accordance
with GAAP in an amount not to exceed 10% of Consolidated EBITDA (excluding this
clause (E)), and (F) all other non-cash charges (including write-down of assets)
determined on a consolidated basis in accordance with GAAP, in each case for
such period; provided, however, that with respect to any Person, or
substantially all of the assets of a Person (or a division or line of business
of such Person), that is no longer a Subsidiary of the

5



--------------------------------------------------------------------------------



 



Parent or its Subsidiaries or became a Subsidiary of the Parent or its
Subsidiaries, or was merged with or consolidated into, or acquired by, the
Parent or its Subsidiaries during such period, Consolidated EBITDA shall also
exclude or include, as the case may be, subject to the Administrative Agent’s
reasonable satisfactory review, the Consolidated EBITDA of such Person or the
Consolidated EBITDA attributable to such assets of such Person during such
period as if such Person (or a division or line of business of such Person) or
assets were sold or acquired as of the first day of such period.
          “Consolidated EBITDAR” shall mean, for the Parent and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated EBITDA for such
period and (ii) Consolidated Lease Expense for such period.
          “Consolidated Fixed Charges” shall mean, for the Parent and its
Subsidiaries for any period, the sum (without duplication) of (i) Consolidated
Interest Expense for such period and (ii) Consolidated Lease Expense for such
period.
          “Consolidated Interest Expense” shall mean, for the Parent and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total interest expense in connection with
Indebtedness, including without limitation the interest component of any
payments in respect of Capital Lease Obligations capitalized or expensed during
such period (whether or not actually paid during such period) plus (ii) without
duplication, the net amount payable (or minus the net amount receivable) with
respect to Hedging Obligations relating to the hedging of interest expense
described in clause (i) above during such period (whether or not actually paid
or received during such period).
          “Consolidated Lease Expense” shall mean, for the Parent and its
Subsidiaries for any period, the aggregate amount of fixed and contingent
rentals payable with respect to leases of real and personal property (excluding
Capital Lease Obligations) determined on a consolidated basis in accordance with
GAAP for such period.
          “Consolidated Net Income” shall mean, for the Parent and its
Subsidiaries for any period, the net income (or loss) of the Parent and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary or non-recurring gains or losses, (ii) any gains
attributable to write-ups of assets, (iii) any equity interest of the Parent or
any Subsidiary of the Parent in the unremitted earnings of any Person that is
not a Subsidiary and (iv) any income (or loss) of any Person or assets of any
Person accrued after the date such Person ceased to be a Subsidiary or such
assets were sold or otherwise disposed of by such Person; provided, however,
that Consolidated Net Income shall include therein (to the extent otherwise
excluded therefrom) any income (or loss) of any Person accrued prior to the date
it became a Subsidiary, or was merged into or consolidated with the Parent or
any Subsidiary, or the date that such Person’s assets are acquired by the Parent
or any Subsidiary.
          “Consolidated Net Worth” shall mean, as of any date, (i) the total
assets of the Parent and its Subsidiaries that would be reflected on the
Parent’s consolidated balance sheet as of such date prepared in accordance with
GAAP, after eliminating all amounts properly attributable to minority interests,
if any, in the stock and surplus of Subsidiaries, minus the sum

6



--------------------------------------------------------------------------------



 



of (i) the total liabilities of the Parent and its Subsidiaries that would be
reflected on the Parent’s consolidated balance sheet as of such date prepared in
accordance with GAAP and (ii) the amount of any write-up in the book value of
any assets resulting from a revaluation thereof or any write-up in excess of the
cost of such assets acquired reflected on the consolidated balance sheet of the
Parent as of such date prepared in accordance with GAAP.
          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Parent and its Subsidiaries measured on a consolidated basis on such date
(without duplication), excluding (a) Indebtedness of the type described in
clause (xi) of the definition of Indebtedness and (b) Letters of Credit not
securing Indebtedness in an aggregate amount not to exceed $10,000,000.
          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in
Section 2.12(c).
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
          “Eligible Assignee” shall mean (i) a Lender; (ii) an Affiliate of a
Lender; (iii) an Approved Fund; and (iv) any other Person (other than a natural
Person) approved by the Administrative Agent, the Issuing Bank, and unless an
Event of Default has occurred and is continuing, the Parent (each such approval
not to be unreasonably withheld or delayed). If the consent of the Parent to an
assignment or to an Eligible Assignee is required hereunder (including a consent
to an assignment which does not meet the minimum assignment thresholds specified
in Section 10.4(b)(i)), the Parent shall be deemed to have given its consent ten
Business Days after the date notice thereof has actually been delivered by the
assigning Lender (through the Administrative Agent) to the Parent, unless such
consent is expressly refused by the Parent prior to such tenth Business Day.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of any Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or

7



--------------------------------------------------------------------------------



 



alleged violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrowers, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Parent or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Parent or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Parent or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Parent or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from the Parent or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.
          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

8



--------------------------------------------------------------------------------



 



          “Event of Default” shall have the meaning provided in Article VIII.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (C) is attributable to such Foreign Lender’s failure to
comply with Section 2.19(e).
          “Existing Credit Agreement” shall mean that certain Revolving Credit
Agreement, dated as of August 20, 2004, by and among Borrowers, the lenders
party thereto and SunTrust Bank, as administrative agent.
          “Existing Letters of Credit” shall mean the Letters of Credit
described on Schedule 1.1.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fee Letter” shall mean that certain fee letter, dated as of February
___, 2006, executed by SunTrust Capital Markets, Inc. and SunTrust Bank and
accepted by Parent.
          “Fiscal Quarter” shall mean any fiscal quarter of the Parent.
          “Fiscal Year” shall mean any fiscal year of the Parent.
          “Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case
measured for the four consecutive Fiscal Quarters ending on or immediately prior
to such date.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(3) of the Code.

9



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.
          “Future ACH Master Agreements” shall mean agreements entered into
after the Closing Date by Checkfree Services (or other Loan Party) for the
provision of ACH Services.
          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposits in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under (i) any and all Hedging
Transactions, (ii) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (iii) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

10



--------------------------------------------------------------------------------



 



          “Hedging Transaction” of any Person shall mean any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into by such Person that is a rate swap, basis swap, forward rate transaction,
commodity swap, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collateral transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business), (iv) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above,
(viii) all Indebtedness of a third party secured by any Lien on property owned
by such Person, whether or not such Indebtedness has been assumed by such
Person, (ix) all obligations of such Person, contingent or otherwise, to
purchase, redeem, retire or otherwise acquire for value any common stock of such
Person (excluding such obligations which mature by their terms more than one
year after the Termination Date), (x) Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venture, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated February, 2006 relating to the Borrowers and the transactions
contemplated by this Agreement and the other Loan Documents.
          “Interest Period” shall mean with respect to (i) any Swingline
Borrowing, such period as the Swingline Lender and the Borrowers shall mutually
agree, and (ii) any Eurodollar Borrowing, a period of one, two, three or six
months; provided, that:
     (a) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (b) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

11



--------------------------------------------------------------------------------



 



     (c) any Interest Period which begins on the last Business Day of a calendar
month or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period shall end on the last Business
Day of such calendar month; and
     (d) no Interest Period may extend beyond the Termination Date.
          “Issuing Bank” shall mean SunTrust Bank or any other Lender, each in
its capacity as an issuer of Letters of Credit pursuant to Section 2.21.
          “LC Commitment” shall mean that portion of the Aggregate Revolving
Commitments that may be used by the Borrowers for the issuance of Letters of
Credit in an aggregate face amount not to exceed $25,000,000.
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, the Swingline
Lender.
          “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of the Borrowers pursuant to
the LC Commitment and each Existing Letter of Credit.
          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date.
          “LIBOR” shall mean, for any applicable Interest Period with respect to
any Eurodollar Loan, the British Bankers’ Association Interest Settlement Rate
per annum for deposits in Dollars for a period equal to such Interest Period
appearing on the display designated as Page 3750 on the Dow Jones Markets
Service (or such other page on that service or such other service designated by
the British Bankers’ Association for the display of such Association’s Interest
Settlement Rates for Dollar deposits) as of 11:00 a.m. (London, England time) on
the day that is two Business Days prior to the first day of the Interest Period
or if such Page 3750 is unavailable for any reason at such time, the rate which
appears on the Reuters Screen ISDA Page as of such date and such time; provided,
that if the Administrative Agent determines that the relevant foregoing sources
are unavailable for the relevant Interest Period, LIBOR shall mean the rate of
interest determined by the Administrative Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars are

12



--------------------------------------------------------------------------------



 



offered to the Administrative Agent two (2) Business Days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. (Atlanta, Georgia time) for delivery on the first day of such
Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Loan of the Administrative Agent.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).
          “Loan Documents” shall mean, collectively, this Agreement, the Notes
(if any), the LC Documents, the Subsidiary Guaranty Agreement, all Notices of
Borrowing, all Notices of Conversion/Continuation, all Compliance Certificates,
the Fee Letter and any and all other instruments, agreements, documents and
writings executed in connection with any of the foregoing.
          “Loan Parties” shall mean the Borrowers and the Subsidiary Loan
Parties.
          “Loans” shall mean all Revolving Loans and Swingline Loans in the
aggregate or any of them, as the context shall require.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the Parent
and of the Parent and its Subsidiaries taken as a whole (except by reason of a
general decline in macroeconomic conditions or in the payment processing
sector), (ii) the ability of the Loan Parties to perform any of their respective
obligations under the Loan Documents, (iii) the rights and remedies of the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
under any of the Loan Documents or (iv) the legality, validity or enforceability
of any of the Loan Documents.
          “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit) or Hedging Obligations of the Parent or any of its
Subsidiaries in an aggregate principal amount exceeding $25,000,000. For
purposes of determining the amount of attributed Indebtedness from Hedging
Obligations, the “principal amount” of any Hedging Obligations at any time shall
be the Net Mark-to-Market Exposure of such Hedging Obligations at such time.
          “Material Subsidiary” shall mean at any time any direct or indirect
Subsidiary of the Parent having: (a) assets (excluding “Settlement Assets” (as
reported in the Parent’s financial statements delivered pursuant to clauses
(a) or (b) of Section 5.1)) in an amount equal to at least 10% of the total
assets of the Parent and its Subsidiaries determined on a consolidated basis as
of the last day of the most recent Fiscal Quarter at such time; or
(b) Consolidated EBITDA

13



--------------------------------------------------------------------------------



 



(measured for such Subsidiary on a stand-alone basis) in an amount equal to at
least 10% of Consolidated EBITDA of the Parent and its Subsidiaries on a
consolidated basis for the 12-month period ending on the last day of the most
recent Fiscal Quarter at such time. Notwithstanding the foregoing, “Material
Subsidiary” shall not include any SPVs.
          “Material Domestic Subsidiary” shall mean any Domestic Subsidiary that
is also a Material Subsidiary or that owns a Material Subsidiary.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation. “Unrealized losses” shall mean the fair market value of
the cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).
          “Notes” shall mean, collectively, the Revolving Credit Notes and the
Swingline Note.
          “Notices of Borrowing” shall mean, collectively, the Notices of
Revolving Borrowing and the Notices of Swingline Borrowing.
          “Notice of Conversion/Continuation” shall mean the notice given by the
Parent to the Administrative Agent in respect of the conversion or continuation
of an outstanding Borrowing as provided in Section 2.6(b).
          “Notice of Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Swingline Borrowing” shall have the meaning as set forth in
Section 2.4(b).
          “Obligations” shall mean all amounts owing by the Borrowers to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document, including without limitation, all principal, interest (including any
interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations, fees, expenses,
indemnification and reimbursement payments, costs and expenses of the
Administrative Agent, the Issuing Bank and all Lenders (including all fees and
expenses of counsel to the Administrative Agent, the Issuing Bank and any Lender
(including the Swingline Lender)

14



--------------------------------------------------------------------------------



 



incurred pursuant to this Agreement or any other Loan Document), whether direct
or indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, and all Hedging Obligations owed to
the Administrative Agent, any Lender or any of their Affiliates incurred in
order to limit interest rate or fee fluctuation with respect to the Loans and
Letters of Credit, and all obligations and liabilities incurred in connection
with collecting and enforcing the foregoing, together with all renewals,
extensions, modifications or refinancings thereof.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
          “Parent” shall mean CheckFree Corporation, a Delaware corporation.
          “Participant” shall have the meaning set forth in Section 10.4(d).
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Parent and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Permitted Acquisitions” shall mean the acquisition by any Borrower or
any Subsidiary thereof of all or substantially all of the business or a line of
business (whether by the acquisition of Capital Stock, assets or a combination
thereof) of any other Person; provided, that (i) such business or line of
business is in the same, a substantially related or a complementary line of
business as the business of the Borrowers and their Subsidiaries, taken as a
whole, conducted on the Closing Date, (ii) such acquisition is made with the
approval of the board of directors of the Person to be acquired, (iii) both
before and immediately after giving pro forma effect to any such acquisition
(A) no Default or Event of Default shall have occurred and be continuing and
(B) all representations and warranties contained herein and in the other Loan
Documents would be true and correct in all material respects, and
(iv) immediately after giving pro forma effect to such acquisition as though the
acquisition had closed on the first day of the most recently ended four
consecutive Fiscal Quarter period for which financial statements have been
delivered pursuant to Section 5.1, the Borrowers would be in compliance with the
financial

15



--------------------------------------------------------------------------------



 



covenants contained in Article VI as of the most recent Fiscal Quarter in
respect of which the Parent is required to have delivered a Compliance
Certificate pursuant to Section 5.1(c).
          “Permitted Encumbrances” shall mean:
     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (iv) deposits or pledges to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
     (v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
and
     (vi) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of the Parent and its Subsidiaries taken as a whole;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;

16



--------------------------------------------------------------------------------



 



     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
     (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above; and
     (vi) any Investments made pursuant to the Investment policy for Subscriber
Funds, as adopted on January 31, 2002, and any other investment policy approved
by the Parent’s Board of Directors, in form and substance reasonably
satisfactory to the Administrative Agent.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Parent or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pro Rata Share” shall mean, with respect to the Revolving Commitment
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Revolving Commitment (or if such Revolving Commitment has been
terminated or expired or the Loans have been declared to be due and payable,
such Lender’s Revolving Credit Exposure), and the denominator of which shall be
the sum of the Revolving Commitments of all Lenders (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, all Revolving Credit Exposure of all Lenders).
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.

17



--------------------------------------------------------------------------------



 



          “Required Lenders” shall mean, at any time, Lenders holding more than
50% of the aggregate outstanding Revolving Commitments at such time or if the
Lenders have no Revolving Commitments, then Lenders holding more than 50% of the
Revolving Credit Exposure.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of any Borrower or such other representative of
any Borrower as may be designated in writing by any one of the foregoing; and,
with respect to the financial covenants only, the chief financial officer or the
treasurer of the Parent.
          “Restricted Payment” shall have the meaning set forth in Section 7.5.
          “Revolving Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Loans to the Borrowers and to
participate in Letters of Credit and Swingline Loans in an aggregate principal
amount not exceeding the amount set forth with respect to such Lender on Annex
I, or in the case of a Person becoming a Lender after the Closing Date through
an assignment of an existing Revolving Commitment, the amount of the assigned
“Revolving Commitment” as provided in the Assignment and Acceptance executed by
such Person as an assignee, as the same may be increased or deceased pursuant to
terms hereof.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans, LC Exposure and Swingline Exposure.
          “Revolving Credit Note” shall mean a promissory note of the Borrowers
payable to the order of a requesting Lender in the principal amount of such
Lender’s Revolving Commitment, in substantially the form of Exhibit A.
          “Revolving Loan” shall mean a loan made by a Lender (other than the
Swingline Lender) to any Borrower under its Revolving Commitment, which may
either be a Base Rate Loan or a Eurodollar Loan.
          “S&P” shall mean Standard & Poor’s.
          “SPV” shall mean Bastogne or any other special purpose bankruptcy
remote Subsidiary formed after the Closing Date.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated

18



--------------------------------------------------------------------------------



 



financial statements if such financial statements were prepared in accordance
with GAAP as of such date, as well as any other corporation, partnership, joint
venture, limited liability company, association or other entity (i) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power, or in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder shall mean a Subsidiary of the Parent.
          “Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty
Agreement, dated as of the date hereof and substantially in the form of
Exhibit D, made by certain Subsidiaries of the Parent in favor of the
Administrative Agent for the benefit of the Lenders.
          “Subsidiary Guaranty Supplement” shall mean each supplement
substantially in the form of Annex I to the Subsidiary Guaranty Agreement
executed and delivered by a Subsidiary of the Parent pursuant to Section 5.10.
          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Subsidiary Guaranty Agreement.
          “Swingline Commitment” shall mean the commitment of the Swingline
Lender to make Swingline Loans in an aggregate principal amount at any time
outstanding not to exceed $10,000,000.
          “Swingline Exposure” shall mean, with respect to each Lender, the
principal amount of the Swingline Loans in which such Lender is legally
obligated either to make a Base Rate Loan or to purchase a participation in
accordance with Section 2.4, which shall equal such Lender’s Pro Rata Share of
all outstanding Swingline Loans.
          “Swingline Lender” shall mean SunTrust Bank, or any other Lender that
may agree to make Swingline Loans hereunder.
          “Swingline Loan” shall mean a loan made to any Borrower by the
Swingline Lender under the Swingline Commitment.
          “Swingline Note” shall mean the promissory note of the Borrowers
payable to the order of the Swingline Lender in the principal amount of the
Swingline Commitment, substantially the form of Exhibit B.
          “Swingline Rate” shall mean, for any Interest Period, the rate as
offered by the Administrative Agent and accepted by the Parent. The Parent is
under no obligation to accept this rate and the Administrative Agent is under no
obligation to provide it.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Statement of

19



--------------------------------------------------------------------------------



 



Financial Accounting Standards No. 13, as amended and (ii) the lessee will be
entitled to various tax and other benefits ordinarily available to owners (as
opposed to lessees) of like property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Termination Date” shall mean the earliest of (i) April 13, 2011,
(ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.7 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.2. Classifications of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g. a
“Revolving Loan” or “Swingline Loan”) or by Type (e.g. a “Eurodollar Loan” or
“Base Rate Loan”) or by Class and Type (e.g. “Revolving Eurodollar Loan”).
Borrowings also may be classified and referred to by Class (e.g. “Revolving
Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by Class and Type (e.g.
“ Revolving Eurodollar Borrowing”).
          Section 1.3. Accounting Terms and Determination. Unless otherwise
defined or specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statement of the
Parent delivered pursuant to Section 5.1(a); provided, that if the Parent
notifies the Administrative Agent that the Borrowers wish to amend any covenant
in Article VI to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Parent that the
Required Lenders wish to amend Article VI for such purpose), then the Borrowers’
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Parent and the Required Lenders.

20



--------------------------------------------------------------------------------



 



          Section 1.4. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to the time in the city and state of
the Administrative Agent’s principal office, unless otherwise indicated.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
          Section 2.1. General Description of Facilities. Subject to and upon
the terms and conditions herein set forth, (i) the Lenders hereby establish in
favor of the Borrowers a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Revolving Commitment) to make
Revolving Loans to the Borrowers in accordance with Section 2.2, and (ii) the
Issuing Bank agrees to issue Letters of Credit in accordance with Section 2.21,
(iii) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.4, and (iv) each Lender agrees to purchase a participation interest in
the Letters of Credit and the Swingline Loans pursuant to the terms and
conditions hereof; provided, that in no event shall the aggregate principal
amount of all outstanding Revolving Loans, Swingline Loans and outstanding LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.
          Section 2.2. Revolving Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make Revolving Loans to the
Borrowers, from time to time during the Availability Period, in an aggregate
principal amount outstanding at any time that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Commitment
or (b) the aggregate Revolving Credit Exposures of all Lenders exceeding the
Aggregate Revolving Commitment Amount. During the Availability Period, the
Borrowers shall be entitled to borrow, prepay and reborrow Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrowers may not borrow or reborrow should there exist a Default or Event of
Default.

21



--------------------------------------------------------------------------------



 



          Section 2.3. Procedure for Revolving Borrowings. The Parent shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Revolving Borrowing substantially in the form of Exhibit 2.3
(a “Notice of Revolving Borrowing”) (x) prior to 11:00 a.m. (Atlanta, Georgia
time) one (1) Business Day prior to the requested date of each Base Rate
Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time) three (3) Business
Days prior to the requested date of each Eurodollar Borrowing. Each Notice of
Revolving Borrowing shall be irrevocable and shall specify: (i) the applicable
Borrower (which shall be deemed to be the Parent if no specification is made),
(ii) the aggregate principal amount of such Borrowing, (iii) the date of such
Borrowing (which shall be a Business Day), (iv) the Type of such Revolving Loan
comprising such Borrowing, and (v) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Revolving Borrowing shall
consist entirely of Base Rate Loans or Eurodollar Loans, as the Parent may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $5,000,000 or a larger multiple of $1,000,000, and the aggregate
principal amount of each Base Rate Borrowing shall not be less than $1,000,000
or a larger multiple of $100,000; provided, that Base Rate Loans made pursuant
to Section 2.4 or Section 2.21(c) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six. Promptly following the receipt of a Notice of Revolving
Borrowing in accordance herewith, the Administrative Agent shall advise each
Lender of the details thereof and the amount of such Lender’s Revolving Loan to
be made as part of the requested Revolving Borrowing.
          Section 2.4. Swingline Commitment.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to each Borrower, from time to
time during the Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the difference between (x) the Aggregate Revolving
Commitment Amount and (y) the aggregate Revolving Credit Exposures of all
Lenders; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. The Borrowers shall
be entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.
          (b) (i) The Parent shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.4 (a “Notice of Swingline Borrowing”)
prior to 10:00 a.m. (Atlanta, Georgia time) on the requested date of each
Swingline Borrowing. Each Notice of Swingline Borrowing shall be irrevocable and
shall specify: (i) the applicable Borrower (which shall be deemed to be the
Parent if no specification is made), (ii) the principal amount of such Swingline
Loan, (iii) the date of such Swingline Loan (which shall be a Business Day) and
(iv) the account of the applicable Borrower to which the proceeds of such
Swingline Loan should be credited. The Administrative Agent will promptly advise
the Swingline Lender of each Notice of Swingline Borrowing. Each Swingline Loan
shall accrue interest at the Base Rate or any other interest rate as agreed
between the Parent and the Swingline Lender and shall have an Interest Period
(subject to the definition thereof) as agreed between the Parent and the
Swingline Lender. The aggregate principal amount of each Swingline Loan shall be
not less than $100,000 or a larger multiple of $50,000, or such other minimum
amounts agreed to by the Swingline Lender

22



--------------------------------------------------------------------------------



 



and the Parent. The Swingline Lender will make the proceeds of each Swingline
Loan available to the applicable Borrower in Dollars in immediately available
funds at the account specified by the Parent in the applicable Notice of
Swingline Borrowing not later than 1:00 p.m. (Atlanta, Georgia time) on the
requested date of such Swingline Loan.
          (c) The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrowers (which hereby irrevocably
authorizes and directs the Swingline Lender to act on their behalf), give a
Notice of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make Base Rate Loans in an amount equal to
the unpaid principal amount of any Swingline Loan. Each Lender will make the
proceeds of its Base Rate Loan included in such Borrowing available to the
Administrative Agent for the account of the Swingline Lender in accordance with
Section 2.5, which will be used solely for the repayment of such Swingline Loan.
          (d) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred. On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender. If such Swingline Loan bears interest at a rate
other than the Base Rate, such Swingline Loan shall automatically become a Base
Rate Loan on the effective date of any such participation and interest shall
become payable on demand.
          (e) Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, any Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing. If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (i) at the
Federal Funds Rate until the second Business Day after such demand and (ii) at
the Base Rate at all times thereafter. Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents. In addition, such Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Loans and
any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section, until such amount has been
purchased in full.

23



--------------------------------------------------------------------------------



 



          Section 2.5. Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. (Atlanta, Georgia time) to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting the amounts that it receives, in like
funds by the close of business on such proposed date, to an account maintained
by the applicable Borrower with the Administrative Agent or at such Borrower’s
option, by effecting a wire transfer of such amounts to an account designated by
the Parent to the Administrative Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5 p.m. (Atlanta, Georgia time) one (1) Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
applicable Borrower on such date a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
on the date of such Borrowing, the Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest at the Federal Funds Rate until the second Business Day after such
demand and thereafter at the Base Rate. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Parent, and the Borrowers
shall immediately pay such corresponding amount to the Administrative Agent
together with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
          (c) All Revolving Borrowings shall be made by the Lenders on the basis
of their respective Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in its obligations hereunder, and each Lender shall
be obligated to make its Loans provided to be made by it hereunder, regardless
of the failure of any other Lender to make its Loans hereunder.
          Section 2.6. Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Parent may elect to convert such Borrowing into a different Type
or to continue such Borrowing, and in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Parent may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding Loans comprising such Borrowing, and the Loans comprising each
such portion shall be considered a separate

24



--------------------------------------------------------------------------------



 



Borrowing. This Section shall NOT apply Swingline Borrowings, which may not be
converted or continued.
          (b) To make an election pursuant to this Section, the Parent shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.6 (a “Notice of Conversion/Continuation”) that is to be converted or
continued, as the case may be, (x) prior to 11:00 a.m. (Atlanta, Georgia time)
one (1) Business Day prior to the requested date of a conversion into a Base
Rate Borrowing and (y) prior to 11:00 a.m. (Atlanta, Georgia time) three
(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing. Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Continuation/Conversion
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Notice of
Continuation/Conversion, which shall be a Business Day, (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Continuation/Conversion requests a Eurodollar Borrowing but does
not specify an Interest Period, the Parent shall be deemed to have selected an
Interest Period of one month. The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Parent shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Parent shall be deemed to have elected to convert such Borrowing to
a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
          Section 2.7. Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Commitments shall terminate on
the Termination Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Aggregate
Revolving Commitment Amount in part or terminate the Aggregate Revolving
Commitments in whole; provided, that (i) any partial

25



--------------------------------------------------------------------------------



 



reduction shall apply to reduce proportionately and permanently the Revolving
Commitment of each Lender, (ii) any partial reduction pursuant to this
Section 2.7 shall be in an amount of at least $5,000,000 and any larger multiple
of $1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Revolving Commitment Amount to an amount less than the outstanding
Revolving Credit Exposures of all Lenders. Any such reduction in the Aggregate
Revolving Commitment Amount below the sum of the principal amount of the
Swingline Commitment and the LC Commitment shall result in a proportionate
reduction (rounded to the next lowest integral multiple of $100,000) in the
Swingline Commitment and the LC Commitment.
          Section 2.8. Repayment of Loans.
          (a) The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Termination Date.
          (b) The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and
(ii) the Termination Date.
          Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain
in accordance with its usual practice appropriate records evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the applicable Borrower and the amounts
of principal and interest payable thereon and paid to such Lender from time to
time under this Agreement. The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the Revolving Commitment of each Lender,
(ii) the amount of each Loan made hereunder by each Lender, the Class and Type
thereof and the Interest Period applicable thereto, (iii) the date of each
continuation thereof pursuant to Section 2.6, (iv) the date of each conversion
of all or a portion thereof to another Type pursuant to Section 2.6, (v) the
date and amount of any principal or interest due and payable or to become due
and payable from the applicable Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from any Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence, absent manifest error, of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, that the failure or
delay of any Lender or the Administrative Agent in maintaining or making entries
into any such record or any error therein shall not in any manner affect the
obligation of any Borrower to repay the Loans (both principal and unpaid accrued
interest) of such Lender in accordance with the terms of this Agreement.
          (b) At the request of any Lender (including the Swingline Lender) at
any time, the Borrowers agree that they will execute and deliver to such Lender
a Revolving Credit Note and in the case of the Swingline Lender only, a
Swingline Note, payable to the order of such Lender and such Lender agrees, upon
receipt of such new Note and request of the Borrower, such Lender will promptly
cancel and return any Note replaced by such new Note to the Parent.
          Section 2.10. Optional Prepayments. Each Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
without premium

26



--------------------------------------------------------------------------------



 



or penalty, by giving irrevocable written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent no later than (i) in the case
of prepayment of any Eurodollar Borrowing, 12:00 noon (Atlanta, Georgia time)
not less than three (3) Business Days prior to any such prepayment, (ii) in the
case of any prepayment of any Base Rate Borrowing, not less than one Business
Day prior to the date of such prepayment, and (iii) in the case of Swingline
Borrowings, prior to 12:00 noon (Atlanta, Georgia time) on the date of such
prepayment. Each such notice shall be irrevocable and shall specify the proposed
date of such prepayment and the principal amount of each Borrowing or portion
thereof to be prepaid. Upon receipt of any such notice, the Administrative Agent
shall promptly notify each affected Lender of the contents thereof and of such
Lender’s Pro Rata Share of any such prepayment. If such notice is given, the
aggregate amount specified in such notice shall be due and payable on the date
designated in such notice, together with accrued interest to such date on the
amount so prepaid in accordance with Section 2.12(e); provided, that if a
Eurodollar Borrowing is prepaid on a date other than the last day of an Interest
Period applicable thereto, the Borrowers jointly and severally shall also pay
all amounts required pursuant to Section 2.18. Each partial prepayment of any
Revolving Loan shall be in a minimum amount of $1,000,000 and integral multiples
of $100,000; each partial prepayment of any Swingline Loan shall have no
minimum. Each prepayment of a Borrowing shall be applied ratably to the Loans
comprising such Borrowing.
          Section 2.11. Mandatory Prepayments. If at any time the Revolving
Credit Exposure of all Lenders exceeds the Aggregate Revolving Commitment
Amount, as reduced pursuant to Section 2.7 or otherwise, the Borrowers shall
immediately, jointly and severally, repay Swingline Loans and Revolving Loans in
an amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 2.18. Each prepayment shall
be applied first to the Swingline Loans to the full extent thereof, second to
the Base Rate Loans to the full extent thereof, and finally to Eurodollar Loans
to the full extent thereof. If after giving effect to prepayment of all
Swingline Loans and Revolving Loans, the Revolving Credit Exposure of all
Lenders exceeds the Aggregate Revolving Commitment Amount, the Borrowers shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash equal to such excess plus any accrued and unpaid fees thereon to
be held as collateral for the LC Exposure. Such account shall be administered in
accordance with Section 2.21(g) hereof.
          Section 2.12. Interest on Loans.
          (a) The Borrowers jointly and severally shall pay interest on each
Base Rate Loan at the Base Rate in effect from time to time and on each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such Loan, plus, in each case, the Applicable Margin in effect from
time to time.
          (b) The Borrowers jointly and severally shall pay interest on each
Swingline Loan at the Swingline Rate in effect from time to time.
          (c) While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the Borrowers jointly and severally shall pay
interest (“Default Interest”) with respect to all Eurodollar Loans at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter,

27



--------------------------------------------------------------------------------



 



and with respect to all Base Rate Loans (including all Swingline Loans) and all
other Obligations hereunder (other than Loans), at an all-in rate in effect for
Base Rate Loans, plus an additional 2% per annum.
          (d) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Termination Date. Interest on all outstanding Eurodollar Loans shall
be payable on the last day of each Interest Period applicable thereto, and, in
the case of any Eurodollar Loans having an Interest Period in excess of three
months, on each day which occurs every three months after the initial date of
such Interest Period, and on the Termination Date. Interest on each Swingline
Loan shall be payable on the maturity date of such Loan, which shall be the last
day of the Interest Period applicable thereto, and on the Termination Date.
Interest on any Loan which is converted into a Loan of another Type or which is
repaid or prepaid shall be payable on the date of such conversion or on the date
of any such repayment or prepayment (on the amount repaid or prepaid) thereof.
All Default Interest shall be payable on demand.
          (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Parent and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
          Section 2.13. Fees.
          (a) The Borrowers jointly and severally shall pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon in writing by the Parent and the Administrative Agent.
          (b) The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Percentage per annum (determined daily in
accordance with Schedule I) on the average daily amount of the unused Revolving
Commitment of such Lender during the Availability Period. For purposes of
computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.
          (c) The Borrowers jointly and severally agree to pay (i) to the
Administrative Agent, for the account of each Lender, a letter of credit fee
with respect to its participation in each Letter of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin for Eurodollar Loans then in
effect on the average daily amount of such Lender’s LC Exposure attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Termination Date) and (ii) to the Issuing
Bank for its own account a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the

28



--------------------------------------------------------------------------------



 



Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Notwithstanding the foregoing, if the
Required Lenders elect to increase the interest rate on the Loans to the Default
Interest pursuant to Section 2.12(c), the rate per annum used to calculate the
letter of credit fee pursuant to clause (i) above shall automatically be
increased by an additional 2% per annum.
          (d) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2006 and on the Termination Date (and if later,
the date the Loans and LC Exposure shall be repaid in their entirety); provided,
further that any such fees accruing after the Termination Date shall be payable
on demand.
          Section 2.14. Computation of Interest and Fees. Interest hereunder
based on the Base Rate and the fees referred to in Section 2.13(b) and (c)(ii)
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and the fees referred to in
Section 2.13(c)(i) shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day). Each determination by the Administrative Agent of an interest amount
or fee hereunder shall be made in good faith and, except for manifest error,
shall be final, conclusive and binding for all purposes.
          Section 2.15. Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining LIBOR for such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Parent and to the Lenders as soon as
practicable thereafter. In the case of Eurodollar Loans, until the
Administrative Agent shall notify the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) the obligations of
the Lenders to make Eurodollar Revolving Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans shall be suspended and (ii) all
such affected Loans shall be converted into Base Rate Loans on the last day of
the then current Interest Period applicable thereto unless the Borrowers prepay
such Loans in accordance with this Agreement. Unless the Parent notifies the
Administrative Agent at least one Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects

29



--------------------------------------------------------------------------------



 



not to borrow on such date, then such Revolving Borrowing shall be made as a
Base Rate Borrowing.
          Section 2.16. Illegality. If any Change in Law shall make it unlawful
or impossible for any Lender to make, maintain or fund any Eurodollar Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Parent and the other Lenders,
whereupon until such Lender notifies the Administrative Agent and the Parent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Eurodollar Revolving Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended. In
the case of the making of a Eurodollar Revolving Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date. Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative Agent, designate a different Applicable Lending Office if such
designation would avoid the need for giving such notice and if such designation
would not otherwise be disadvantageous to such Lender in the good faith exercise
of its discretion.
          Section 2.17. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or on the Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrowers jointly and severally shall promptly pay, upon
written notice from and demand by such Lender on the Parent (with a copy of such
notice and demand to the Administrative Agent), to the Administrative Agent for
the account of such Lender, within five Business Days after the date of such
notice and demand, additional amount or amounts sufficient to compensate such
Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

30



--------------------------------------------------------------------------------



 



          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of such Lender’s or
the Issuing Bank’s parent corporation) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s
parent corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies or the policies of
such Lender’s or the Issuing Bank’s parent corporation with respect to capital
adequacy) then, the Borrowers jointly and severally shall pay to such Lender, as
specified below, such additional amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s parent corporation for any
such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Parent (with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrowers jointly and severally shall pay any such Lender or
the Issuing Bank, as the case may be, such amount or amounts within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided,
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank under this Section for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or the Issuing Bank notifies the
Borrowers of such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further, that
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then such 180-day period shall be extended to include the period of
such retroactive effect.
          Section 2.18. Funding Indemnity. In the event of (a) the payment of
any principal of a Eurodollar Loan other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion or continuation of a Eurodollar Loan other than on the last
day of the Interest Period applicable thereto or (c) the failure by any Borrower
to borrow, prepay, convert or continue any Eurodollar Loan on the date specified
in any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrowers shall jointly and severally
compensate each Lender, within ten (10) days after written demand from such
Lender to Parent, for any loss, cost or expense attributable to such event. In
the case of a Eurodollar Loan, such loss, cost or expense shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (A) the
amount of interest that would have accrued on the principal amount of such
Eurodollar Loan if such event had not occurred at the Adjusted LIBO Rate
applicable to such Eurodollar Loan for the period from the date of such event to
the last day of the then current Interest Period therefor (or in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Eurodollar Loan) over (B) the amount of interest that
would accrue on the principal amount of such Eurodollar Loan for the same period
if the Adjusted LIBO Rate were

31



--------------------------------------------------------------------------------



 



set on the date such Eurodollar Loan was prepaid or converted or the date on
which the applicable Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.18 submitted to the Parent by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation; provided, that the Borrowers
shall not be required to compensate a Lender or the Issuing Bank under this
Section for any loss, cost or expense incurred more than 180 days prior to the
date that such Lender or the Issuing Bank notifies the Borrowers of such loss,
cost or expense and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor.
     Section 2.19. Taxes.
          (a) Any and all payments by or on account of any obligation of any
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or the Issuing Bank (as
the case may be) shall receive an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrowers jointly and severally shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) The Borrowers jointly and severally shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Parent by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, the Parent shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

32



--------------------------------------------------------------------------------



 



          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Parent (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Parent as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Parent (or in the case
of a Participant, to the Lender from which the related participation shall have
been purchased), as appropriate, two (2) duly completed copies of (i) Internal
Revenue Service Form W-8 ECI, or any successor form thereto, certifying that the
payments received from the Borrowers hereunder are effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States; or
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S. withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrowers hereunder is not, with respect to such Foreign Lender, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that section; (2) the Foreign Lender is not a 10% shareholder of
any Borrower within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and
(3) the Foreign Lender is not a controlled foreign corporation that is related
to the Borrowers within the meaning of Code section 881(c)(3)(C); or (iv) such
other Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender shall deliver to
the Parent and the Administrative Agent such forms on or before the date that it
becomes a party to this Agreement (or in the case of a Participant, on or before
the date such Participant purchases the related participation). In addition,
each such Foreign Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. Each such
Foreign Lender shall promptly notify the Parent and the Administrative Agent at
any time that it determines that it is no longer in a position to provide any
previously delivered certificate to the Parent (or any other form of
certification adopted by the Internal Revenue Service for such purpose).
          (f) In the event that Administrative Agent or any Lender determines in
its sole discretion that it has obtained any refund of Taxes in respect of which
an additional payment amount described in this Section 2.19 was paid,
Administrative Agent or such Lender thereupon shall repay to Borrowers an amount
with respect to such refund equal to any net reduction in Taxes actually
obtained by Administrative Agent or such Lender as is attributable to such
refund, net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than interest paid by the relevant taxing
authority with respect to such refund); provided, however, that Borrowers, upon
the request of Administrative Agent or such Lender, agrees to repay the amount
paid over to Borrowers (plus any penalties, interest or other charges imposed by
the relevant taxing authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such taxing authority. Nothing in this paragraph shall require Administrative
Agent or any Lender to make available to

33



--------------------------------------------------------------------------------



 



any Borrower or any other Person any tax returns or other information
Administrative Agent or such Lender deems to be confidential or proprietary.
          Section 2.20. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.17, 2.18 and 2.19, or
otherwise) prior to 12:00 noon (Atlanta, Georgia time), on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim or withholding or deduction of taxes. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Payment Office, except payments to be made directly
to the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.17, 2.18 and 2.19 and 10.3 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be made payable for the period
of such extension. All payments hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans that would result in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the

34



--------------------------------------------------------------------------------



 



assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to any Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against any Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Parent prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount or amounts due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(b), 2.5, 2.21(d) or 10.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          Section 2.21. Letters of Credit.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Lenders pursuant to Section 2.21(d), agrees to
issue, at the request of the Parent, Letters of Credit for the account of any
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Termination Date;
(ii) each Letter of Credit shall be in a stated amount of at least $100,000; and
(iii) any Borrower may not request any Letter of Credit, if, after giving effect
to such issuance (A) the aggregate LC Exposure would exceed the LC Commitment or
(B) the aggregate Revolving Credit Exposure of all Lenders would exceed the
Aggregate Revolving Commitment Amount. Upon the issuance of each Letter of
Credit each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank without recourse a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit. Each
issuance of a Letter of Credit shall be deemed to utilize the Revolving
Commitment of each Lender by an amount equal to the amount of such
participation.

35



--------------------------------------------------------------------------------



 



          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Parent shall give
the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the applicable Borrower, the date (which shall be a Business Day)
such Letter of Credit is to be issued (or amended, extended or renewed, as the
case may be), the expiration date of such Letter of Credit, the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition to the satisfaction of the conditions in Article III, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the further conditions that such
Letter of Credit shall be in such form and contain such terms as the Issuing
Bank shall approve and that the applicable Borrower shall have executed and
delivered any additional applications, agreements and instruments relating to
such Letter of Credit as the Issuing Bank shall reasonably require; provided,
that in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit directing the Issuing Bank not
to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.21(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Parent and the Administrative
Agent of such demand for payment and whether the Issuing Bank has made or will
make a LC Disbursement thereunder; provided, that any failure to give or delay
in giving such notice shall not relieve any Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to such LC Disbursement.
The Borrowers jointly and severally shall be irrevocably and unconditionally
obligated to reimburse the Issuing Bank for any LC Disbursements paid by the
Issuing Bank in respect of such drawing, without presentment, demand or other
formalities of any kind. Unless the Parent shall have notified the Issuing Bank
and the Administrative Agent prior to 11:00 a.m. (Atlanta, Georgia time) on the
Business Day immediately prior to the date on which such drawing is honored that
any Borrower intends to reimburse the Issuing Bank for the amount of such
drawing in funds other than from the proceeds of Revolving Loans, the Parent
shall be deemed to have timely given a Notice of Revolving Borrowing to the
Administrative Agent requesting the Lenders to make a Base Rate Borrowing on the
date on which such drawing is honored in an exact amount due to the Issuing
Bank; provided, that for purposes solely of such Borrowing, the conditions
precedents set forth in Section 3.2 hereof shall not be applicable. The
Administrative Agent shall notify the Lenders of such Borrowing in accordance
with Section 2.3, and each Lender shall make the proceeds of its Base Rate Loan
included in such Borrowing available to the

36



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.5. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of any Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
any Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to any Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraph (d) of this Section 2.21 on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the Default Rate.
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Parent receives notice from the Administrative Agent or
the Required Lenders demanding the deposit of cash collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Issuing Bank and the Lenders, an amount in cash equal to 102% of the LC Exposure
as of such date plus any accrued and unpaid fees thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
any Borrower described in clause (h) or (i) of Section 8.1. Such deposit shall
be held by the Administrative Agent as collateral for the payment

37



--------------------------------------------------------------------------------



 



and performance of the obligations of the Borrowers under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Each Borrower agrees to
execute any documents and/or certificates to effectuate the intent of this
paragraph. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it had not been reimbursed and to the extent so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated,
with the consent of the Required Lenders, be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not so applied as aforesaid)
shall be returned to the Borrowers within three Business Days after all Events
of Default have been cured or waived.
          (h) Promptly following the end of each Fiscal Quarter, the Issuing
Bank shall deliver (through the Administrative Agent) to each Lender and the
Parent a report describing the aggregate Letters of Credit outstanding at the
end of such Fiscal Quarter. Upon the request of any Lender from time to time,
the Issuing Bank shall deliver to such Lender any other information reasonably
requested by such Lender with respect to each Letter of Credit then outstanding.
          (i) Each Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
     (i) Any lack of validity or enforceability of any Letter of Credit or this
Agreement;
     (ii) The existence of any claim, set-off, defense or other right which any
Borrower or any Subsidiary or Affiliate of any Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
     (iii) Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
     (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;

38



--------------------------------------------------------------------------------



 



     (v) Any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrowers’ obligations hereunder; or
     (vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to any Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages) or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by any Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts or other documents presented under
a Letter of Credit comply with the terms thereof. The parties hereto expressly
agree, that in the absence of gross negligence or willful misconduct on the part
of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (j) Each Letter of Credit shall be subject to the Uniform Customs and
Practices for Documentary Credits (1993 Revision), International Chamber of
Commerce Publication No. 500, as the same may be amended from time to time, and,
to the extent not inconsistent therewith, the governing law of this Agreement
set forth in Section 10.5.
          Section 2.22. Mitigation of Obligations.. If any Lender requests
compensation under Section 2.17, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby jointly and
severally agree to pay all costs and expenses incurred by any Lender in
connection with such designation or assignment.

39



--------------------------------------------------------------------------------



 



          Section 2.23. Defaulting Lenders .
          (a) If for any reason any Lender (a “Defaulting Lender”) shall fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of two Business Days after notice from the
Administrative Agent, then, in addition to the rights and remedies that may be
available to the Administrative Agent or the Borrowers under this Agreement or
applicable law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of the Required Lenders, shall be suspended during
the pendency of such failure or refusal. If a Lender is a Defaulting Lender
because it has failed to make timely payment to the Administrative Agent of any
amount required to be paid to the Administrative Agent hereunder (without giving
effect to any notice or cure periods), in addition to other rights and remedies
which the Administrative Agent or any Borrower may have under the immediately
preceding provisions or otherwise, the Administrative Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Administrative
Agent in respect of a Defaulting Lender’s Loans shall not be paid to such
Defaulting Lender and shall be held uninvested by the Administrative Agent and
either applied against the purchase price of such Loans under the following
subsection (b) or paid to such Defaulting Lender upon the Defaulting Lender’s
curing of its default.
          (b) Any Lender who is not a Defaulting Lender shall have the right,
but not the obligation, in its sole discretion, to acquire all of a Defaulting
Lender’s Commitment. Any Lender desiring to exercise such right shall give
written notice thereof to the Administrative Agent and the Parent no sooner than
2 Business Days and not later than 5 Business Days after such Defaulting Lender
became a Defaulting Lender. If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitment in proportion to the Commitments of the other Lenders
exercising such right. If after such 5th Business Day, the Lenders have not
elected to purchase all of the Commitment of such Defaulting Lender, then the
Parent may, by giving written notice thereof to the Administrative Agent, such
Defaulting Lender and the other Lenders, either (i) demand that such Defaulting
Lender assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 10.4(b) for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective date of the purchase) shall terminate on the date of purchase, and

40



--------------------------------------------------------------------------------



 



the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance and, notwithstanding
Section 10.4(b), shall pay to the Administrative Agent an assignment fee in the
amount of $3,000. The purchase price for the Commitment of a Defaulting Lender
shall be equal to the amount of the principal balance of the Loans outstanding
and owed by the Borrowers to the Defaulting Lender. Prior to payment of such
purchase price to a Defaulting Lender, the Administrative Agent shall apply
against such purchase price any amounts retained by the Administrative Agent
pursuant to the last sentence of the immediately preceding subsection (a). The
Defaulting Lender shall be entitled to receive amounts owed to it by the
Borrowers under the Loan Documents which accrued prior to the date of the
default by the Defaulting Lender, to the extent the same are received by the
Administrative Agent from or on behalf of the Borrowers. There shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of the Loans.
          Section 2.24. Replacement of Lenders. If any Lender requests
compensation under Section 2.17, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority of the account of
any Lender pursuant to Section 2.19, or if any Lender is a Defaulting Lender,
then the Borrowers may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, (a) require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
set forth in Section 10.4(b) all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender) or (b) if no Default or Event of Default has occurred and
is continuing, terminate the Revolving Commitment of such Lender; provided, that
(i) prior the replacement of such Lender with an assignee, the Borrowers shall
have received the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal amount of all Loans owed
to it, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (in the case of such outstanding principal and
accrued interest), if applicable, and from the Borrowers (in the case of all
other amounts) and (iii) in the case of a claim for compensation under
Section 2.17 or payments required to be made pursuant to Section 2.19, such
assignment or termination of Revolving Commitment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation or have its Revolving Commitment terminated if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
          Section 3.1. Conditions To Effectiveness. The obligations of the
Lenders (including the Swingline Lender) to make Loans and the obligation of the
Issuing Bank to issue any Letter of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 10.2).

41



--------------------------------------------------------------------------------



 



          (a) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of outside counsel to the Administrative Agent) required to be
reimbursed or paid by the Borrowers hereunder or under any other Loan Document.
          (b) The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:
     (i) a counterpart of this Agreement signed by or on behalf of each party
hereto or written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement;
     (ii) a duly executed Revolving Credit Note payable to each Lender and a
duly executed Swingline Note payable to the Swingline Lender;
     (iii) the Subsidiary Guaranty Agreement duly executed by all Material
Subsidiaries that are Domestic Subsidiaries (other than Services and Checkfree
Investment);
     (iv) a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws and of the resolutions of
its boards of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
     (v) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party, together with certificates of good
standing or existence, as may be available from the Secretary of State of the
jurisdiction of organization of such Loan Party and each other jurisdiction
where such Loan Party is required to be qualified to do business as a foreign
corporation;
     (vi) a favorable written opinion of Alston & Bird, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each of the Lenders, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as the Administrative Agent or the Required
Lenders shall reasonably request;
     (vii) a certificate, dated the Closing Date and signed by a Responsible
Officer, certifying that (x) no Default or Event of Default exists, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the audited financial
statements of the Parent described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

42



--------------------------------------------------------------------------------



 



     (viii) a duly executed Notice of Revolving Borrowing, if applicable;
     (ix) a duly executed funds disbursement agreement, if applicable;
     (x) certified copies of all consents, approvals, authorizations,
registrations and filings and orders required to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of each Loan Party, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding this Agreement or any transaction being financed with the
proceeds hereof shall be ongoing;
     (xi) a certificate, dated the Closing Date and signed by the chief
financial officer of each Loan Party, confirming the solvency of each Loan Party
before and after giving effect to all transactions contemplated by the Loan
Documents.
     (xii) evidence satisfactory to the Administrative Agent that all Liens
securing obligations of any Loan Party outstanding under the Existing Credit
Agreement, the ARC Transmission Agreement or any ACH Master Agreement have been
released.
          Section 3.2. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit is subject to the satisfaction of the
following conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, all representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto (except for such representation and warranties which relate to an
earlier date or such changes in factual circumstances as are expressly permitted
under the Loan Documents);
          (c) after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, the Leverage Ratio
as of such date would not be greater than 2.50:1.00;
          (d) Since June 30, 2005, there shall have been no change that has had
or could be reasonably expected to have a Material Adverse Effect on the
Borrowers and the Guarantors, taken as a whole; and

43



--------------------------------------------------------------------------------



 



          (e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent may
reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent.
          Each Borrowing and each issuance, amendment, extension or renewal of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrowers on the date thereof as to the matters specified in paragraphs
(a) and (b) of this Section 3.2.
          Section 3.3. Delivery of Documents. All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article III, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance satisfactory in all respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrowers represent and warrant to the Administrative Agent and
each Lender as follows:
          Section 4.1. Existence; Power. Each Loan Party (i) is duly organized
and validly existing under the laws of the jurisdiction of its organization,
(ii) has all requisite corporate power and authority to carry on its business as
now conducted, and (iii) is duly qualified to do business, and is in good
standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
          Section 4.2. Organizational Power; Authorization. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party are within such Loan Party’s organizational powers and have been duly
authorized by all necessary organizational, and if required, shareholder,
partner or member, action. This Agreement has been duly executed and delivered
by each Borrower, and constitutes, and each other Loan Document to which any
Loan Party is a party, when executed and delivered by such Loan Party, will
constitute, valid and binding obligations of such Borrower or such Loan Party
(as the case may be), enforceable against it in accordance with their respective
terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.
          Section 4.3. Governmental Approvals; No Conflicts. The execution,
delivery and performance by each Borrower of this Agreement, and by each Loan
Party of the other Loan Documents to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any action by, any
Governmental Authority, except those as have been obtained or made and are in
full force and effect, (b) will not violate any Requirements of Law applicable
to any Borrower or any of its Subsidiaries or any judgment, order or ruling of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding on any
Borrower or any of its Subsidiaries or any of its assets

44



--------------------------------------------------------------------------------



 



or give rise to a right thereunder to require any payment to be made by any
Borrower or any of its Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of any Borrower or any of its Subsidiaries,
except Liens (if any) created under the Loan Documents.
          Section 4.4. Financial Statements. The Parent has furnished to each
Lender (i) the audited consolidated balance sheet of the Parent and its
Subsidiaries as of June 30, 2005 and the related consolidated statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
audited by Deloitte & Touche, LLP and (ii) the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as of December 31, 2005, and the
related unaudited consolidated statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ending, certified by a Responsible
Officer. Such financial statements fairly present the consolidated financial
condition of the Parent and its Subsidiaries as of such dates and the
consolidated results of operations for such periods in conformity with GAAP
consistently applied. Since June 30, 2005, there have been no changes with
respect to any Borrower and its Subsidiaries which have had or could reasonably
be expected to have, singly or in the aggregate, a Material Adverse Effect.
          Section 4.5. Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrowers, threatened against or affecting any Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
          (b) Except for the matters set forth on Schedule 4.5 or except for
matters that could not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect, none of the Borrowers or any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
          Section 4.6. Compliance with Laws and Agreements. Each Borrower and
each Subsidiary is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance with either of subsections (a) or (b), either singly
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
          Section 4.7. Investment Company Act, Etc. None of the Borrowers nor
any of their Subsidiaries is (a) an “investment company” or is “controlled” by
an “investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, (b) a “holding company”
as defined in, or subject to regulation under,

45



--------------------------------------------------------------------------------



 



the Public Utility Holding Company Act of 1935, as amended or (c) otherwise
subject to any other regulatory scheme limiting its ability to incur debt.
          Section 4.8. Taxes. Each Borrower and its Subsidiaries and each other
Person for whose taxes any Borrower or any Subsidiary are liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which any Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves. The charges, accruals and reserves on the books of any
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.
          Section 4.9. Margin Regulations. None of the proceeds of any of the
Loans or Letters of Credit will be used, directly or indirectly, for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect or for any
purpose that violates the provisions of Regulation U. None of the Borrowers nor
any of their Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock.”
          Section 4.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans, in each case by an
amount in excess of $25,000,000.
          Section 4.11. Ownership of Property.
          (a) Each of the Borrowers and their Subsidiaries has good title to, or
valid leasehold interests in, all of its real and personal property material to
the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Parent referred to in
Section 4.4 or purported to have been acquired by any Borrower or any Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by this Agreement.
All leases of the Borrowers and their Subsidiaries are valid and subsisting and
are in full force, except when the failure to be so valid or in force and effect
would not have a Material Adverse Effect.

46



--------------------------------------------------------------------------------



 



          (b) Each of the Borrowers and their Subsidiaries owns, or is licensed,
or otherwise has the right, to use, all patents, trademarks, service marks,
trade names, copyrights and other intellectual property used in its business,
and the use thereof by the Borrowers and their Subsidiaries does not infringe on
the rights of any other Person except to the extent that the failure or
infringement thereof would not have a Material Adverse Effect.
          (c) The properties of the Borrowers and their Subsidiaries are insured
with financially sound and reputable insurance companies which are not
Affiliates of the Borrowers (other than self insurance through a captive
insurance Subsidiary that is not a Material Subsidiary, either initially upon
investment into such Subsidiary or thereafter, for liabilities not currently
insured by the Borrowers and their Subsidiaries on the Closing Date and other
self insurance through such captive insurance Subsidiary as the Required Lenders
may approve, such approval not to be unreasonably withheld or delayed), in such
amounts with such deductibles and covering such risks as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where any Borrower or any applicable Subsidiary operates.
          Section 4.12. Disclosure. Neither the Information Memorandum nor any
of the reports (including without limitation all reports that any Borrower is
required to file with the Securities and Exchange Commission), financial
statements, certificates or other information furnished by or on behalf of any
Borrower or any other Loan Party to the Administrative Agent or any Lender in
connection with the negotiation or syndication of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by any other information so furnished) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, taken as a whole, in light of the circumstances under which they were
made, not misleading; provided, that with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
          Section 4.13. Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against any Borrower or any of its
Subsidiaries, or, to any Borrower’s knowledge, threatened against or affecting
any Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against any Borrower or any of its
Subsidiaries, or to any Borrower’s knowledge, threatened against any of them
before any Governmental Authority which strikes, lockouts, disputes, grievances
or charges could individually or in the aggregate, reasonably be expected to
cause a Material Adverse Effect. All payments due from any Borrower or any of
its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of such Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
          Section 4.14. Subsidiaries Schedule 4.14 sets forth the name of, the
ownership interest of each Borrower in, the jurisdiction of incorporation of,
and the type of, each Subsidiary and identifies each Subsidiary that is a
Subsidiary Loan Party, in each case as of the Closing Date.

47



--------------------------------------------------------------------------------



 



          Section 4.15. Insolvency. After giving effect to the execution and
delivery of the Loan Documents, the making of the Loans and issuance of Letters
of Credit under this Agreement, neither the Parent nor its Subsidiaries will be
“insolvent,” within the meaning of such term as defined in §101 of Title 11 of
the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.
          Section 4.16. OFAC. No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other U.S. Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
          Section 4.17. Patriot Act. Each Loan Party is in compliance, in all
material respects, with the (i) the Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
ARTICLE V
AFFIRMATIVE COVENANTS
          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 5.1. Financial Statements and Other Information. The Parent
will deliver to the Administrative Agent:
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of the Parent, a copy of the annual audited report for such
Fiscal Year for the Parent and its Subsidiaries, containing a consolidated
balance sheet of the Parent and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows (together with all footnotes thereto) of the Parent and its
Subsidiaries for such Fiscal Year, setting forth in each case in comparative
form the figures for the previous Fiscal Year, all in reasonable detail and
reported on by Deloitte & Touche, LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification
and without any qualification or exception as to scope of such audit) to the

48



--------------------------------------------------------------------------------



 



effect that such financial statements present fairly in all material respects
the financial condition and the results of operations of the Parent and its
Subsidiaries for such Fiscal Year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Parent, an unaudited consolidated balance sheet of
the Parent and its Subsidiaries as of the end of such Fiscal Quarter and the
related unaudited consolidated statements of income and cash flows of the Parent
and its Subsidiaries for such Fiscal Quarter and the then elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding quarter and the corresponding portion of Parent’s previous
Fiscal Year;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer and the principal financial officer of the Parent;
          (d) concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by any Borrower to its shareholders generally, as the
case may be; and
          (f) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
any Borrower or any Subsidiary as the Administrative Agent may reasonably
request; provided, however, that in any event no Borrower shall be obligated to
deliver any such information to the extent delivery thereof could compromise any
attorney-client privilege or that would cause undue exposure or burden for any
Borrower to obtain or prepare, unless such disclosure is otherwise required by
law.
     Information required to be delivered pursuant to this Section 5.1 shall be
deemed to have been delivered if such information shall have been posted by the
Administrative Agent on an Intralinks or similar site to which the Lenders have
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Parent shall have notified the
Administrative Agent of the availability of all Form 10Q and Form10K reports;
provided that the Parent shall deliver paper copies of such information to any
Lender that requests such delivery. Information required to be delivered
pursuant to this Section 5.1 may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

49



--------------------------------------------------------------------------------



 



          Section 5.2. Notices of Material Events. The Borrowers will furnish to
the Administrative Agent prompt written notice of the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
any Borrower, affecting any Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which any
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
          (d) the receipt by any Borrower or any of its Subsidiaries of any
written notice of an alleged default or event of default, in respect of any
Material Indebtedness of such Borrower or any of its Subsidiaries, or the
occurrence of any “Level III Default” under the ACH Programs with SunTrust Bank;
and
          (e) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $10,000,000.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
          Section 5.3. Existence; Conduct of Business. Each Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and maintain in full force and effect its legal
existence and its respective rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business and will continue to engage in the same business as presently conducted
or such other businesses that are reasonably related or complementary thereto;
provided, that nothing in this Section shall prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 7.3 or 7.6.
          Section 5.4. Compliance with Laws, Etc. Each Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

50



--------------------------------------------------------------------------------



 



          Section 5.5. Payment of Obligations. Each Borrower will, and will
cause each of its Subsidiaries to, pay and discharge at or before maturity, all
of its obligations and liabilities (including without limitation all tax
liabilities and claims that could result in a statutory Lien) before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, and such
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make payment could
not reasonably be expected to result in a Material Adverse Effect.
          Section 5.6. Books and Records. Each Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries shall be made of all dealings and transactions in
relation to its business and activities to the extent necessary to prepare the
consolidated financial statements of Parent in conformity with GAAP.
          Section 5.7. Visitation, Inspection, Etc. Each Borrower will, and will
cause each of its Subsidiaries to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants (so long as the Parent shall
have an opportunity to be present during any such discussions), all at such
reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after at least two Business Day’s prior notice to the Parent;
provided, however, (i) if no Event of Default has occurred, the number of visits
shall be no greater than two per year and (ii) if an Event of Default has
occurred and is continuing, no prior notice shall be required. The Borrowers
shall be jointly and severally responsible for payment of all reasonable
out-of-pocket expenses incurred by the Administrative Agent for up to two visits
per Fiscal Year if no Event of Default has occurred and is continuing, and
unlimited visits if an Event of Default has occurred and is continuing.
          Section 5.8. Maintenance of Properties; Insurance. Each Borrower will,
and will cause each of its Subsidiaries to, (a) except as otherwise expressly
permitted in the Loan Documents, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.
          Section 5.9. Use of Proceeds and Letters of Credit. Each Borrower will
use the proceeds of all Loans to fund general corporate purposes of the
Borrowers and their Subsidiaries, including, without limitation, Permitted
Acquisitions and credit support for commercial paper. No part of the proceeds of
any Loan will be used, whether directly or indirectly, for any purpose that
would violate any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulations T, U or X thereof. All Letters of Credit
will be used for general corporate purposes.
          Section 5.10. Additional Subsidiaries.

51



--------------------------------------------------------------------------------



 



          (a) In the event that, subsequent to the Closing Date, any Person
becomes a Material Domestic Subsidiary pursuant to an acquisition or formation,
(x) the Parent shall promptly notify the Administrative Agent and the Lenders of
the creation or acquisition of such Subsidiary and (y) within thirty (30) days
thereafter, the Borrowers shall cause such Person (i) to join the Subsidiary
Guaranty Agreement as a new Subsidiary Loan Party by executing and delivering to
the Administrative Agent a supplement to the Subsidiary Guaranty Agreement, and
(ii) to deliver all such other documentation (including without limitation,
legal opinions and certified organizational documents) and to take all such
other actions as such Subsidiary would have been required to deliver and take
pursuant to Section 3.1 if such Subsidiary had been a Loan Party on the Closing
Date.
          (b) If the aggregate Consolidated EBITDA or cash, Permitted
Investments, short and long term investments, accounts receivable and fixed
assets (on a non-consolidated basis) of the Borrowers and the Subsidiary Loan
Parties (but excluding the assets of Bastogne) at the end of any Fiscal Quarter
are less than the Aggregate Subsidiary Threshold, then the Borrowers shall cause
one or more other Subsidiaries to become additional Subsidiary Loan Parties, by
complying with the requirements of clause (a) above with respect to such
Subsidiaries, within thirty (30) Business Days after the end of such Fiscal
Quarter, so that after including the Consolidated EBITDA and cash, Permitted
Investments, short and long term investments, accounts receivable and fixed
assets of any such additional Subsidiary Loan Parties, the aggregate
Consolidated EBITDA and cash, Permitted Investments, short and long term
investments, accounts receivable and fixed assets (on a non-consolidated basis)
of the Borrowers and all such Subsidiary Loan Parties would equal or exceed the
Aggregate Subsidiary Threshold. The Borrowers may elect at any time to have any
Subsidiary become an additional Subsidiary Loan Party as provided in clause
(a) above.
          (c) All actions to be taken pursuant to this Section 5.10 shall be at
the expense of the Borrowers and the other Loan Parties, and shall be taken to
the reasonable satisfaction of the Administrative Agent.
          (d) The Parent may request that any Subsidiary Loan Party be released
from, and discharged from its obligations under, the Subsidiary Guaranty
Agreement from time to time, and the Administrative Agent shall promptly, at the
expense of the Borrowers, so release and discharge any such Subsidiary Loan
Party from the Subsidiary Guaranty Agreement to the extent that the Borrowers
have certified in reasonable detail satisfactory to the Administrative Agent
that after giving effect to such release and discharge, the Borrowers are in
compliance with clauses (a) and (b) of this Section 5.10 (including in
connection with any sale or disposition of a Subsidiary permitted hereunder).
          Section 5.11. Further Assurances. The Borrowers will, and will cause
each Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), which may be required under any applicable law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents.

52



--------------------------------------------------------------------------------



 



ARTICLE VI
FINANCIAL COVENANTS
          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 6.1. Leverage Ratio. The Borrowers will maintain on the last
day of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30,
2006, a Leverage Ratio of not greater than 2.50:1.00.
          Section 6.2. Fixed Charge Coverage Ratio. The Borrowers will maintain,
as of the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
June 30, 2006, a Fixed Charge Coverage Ratio of not less than 3.00:1:00.
ARTICLE VII
NEGATIVE COVENANTS
          Each Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
          Section 7.1. Subsidiary Indebtedness. The Borrowers will not permit
any of their Subsidiaries (and for purposes of this Section 7.1, Services and
Checkfree Investments shall not constitute “Subsidiaries”) to create, incur,
assume or suffer to exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness existing on the date hereof and set forth on
Schedule 7.1 and extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (immediately prior
to giving effect to such extension, renewal or replacement) or shorten the
maturity or the weighted average life thereof;
          (c) unsecured Indebtedness of any Subsidiary owing to any Borrower or
any other Subsidiary; provided, that any such Indebtedness that is owed by a
Subsidiary that is not a Subsidiary Loan Party shall be subject to Section 7.4;
          (d) Indebtedness in an aggregate principal amount outstanding at any
time not to exceed 10% of Consolidated Net Worth as at the end of the Parent’s
most recently ended Fiscal Quarter for which financial statements have been made
available, or are required to have been made available, to the Administrative
Agent.
          (e) Guarantees by any Subsidiary of Indebtedness of any Borrower or
any other Subsidiary; provided, that Guarantees by any Loan Party of
Indebtedness of any Subsidiary that is not a Subsidiary Loan Party shall be
subject to Section 7.4;

53



--------------------------------------------------------------------------------



 



          (f) Indebtedness incurred with respect to ACH Programs and other
similar programs and arrangements for the provision of ACH Services with parties
other than Lenders, and any Indebtedness arising under the ARC Transmission
Agreement;
          (g) Indebtedness in respect of Hedging Obligations permitted by
Section 7.9;
          (h) Synthetic Lease Obligations in an amount not to exceed
$110,000,000 in the aggregate at any one time outstanding and any refinancing,
replacement, extension or modification thereof, (except any refinancing,
replacement, extension or modification the effect of which would be to change or
amend the terms thereof if such change or amendment would materially increase
the obligations of the obligor or confer additional material rights to the
holder of such obligations in each case, taken as a whole, in a manner adverse
to any Loan Party, Agent or any Lender); and
          (i) Indebtedness of Foreign Subsidiaries not to exceed $25,000,000 at
any time outstanding.
          Section 7.2. Negative Pledge. The Borrowers will not, and will not
permit any of their Subsidiaries to, create, incur, assume or suffer to exist
any Lien on any of their assets or property now owned or hereafter acquired or,
except:
          (a) Liens securing the Obligations;
          (b) Permitted Encumbrances;
          (c) any Liens on any property or asset of any Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of any Borrower or
any Subsidiary;
          (d) Liens securing Indebtedness permitted by Section 7.1(g) and (h);
          (e) Liens securing Indebtedness in an aggregate amount not to exceed
$25,000,000 in any one Fiscal Year and $60,000,000 in the aggregate;
          (f) any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of any Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into any Borrower or any
Subsidiary of any Borrower or (iii) existing on any asset prior to the
acquisition thereof by any Borrower or any Subsidiary of any Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and any such Lien secures only those obligations which it secures on the date
that such Person becomes a Subsidiary or the date of such merger or the date of
such acquisition;
          (g) Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 7.1(i); and
          (h) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) through (d) of this Section; provided, that the principal amount
of the

54



--------------------------------------------------------------------------------



 



Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby.
          Section 7.3. Fundamental Changes.
          (a) The Borrowers will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) any Borrower or any Subsidiary may merge with a Person
(other than a merger of a Borrower with another Borrower) if any Borrower (or
such Subsidiary if a Borrower is not a party to such merger) is the surviving
Person, (ii) any Borrower may merge with another Borrower, (iii) any Subsidiary
(excluding Services and Checkfree Investment) may merge into another Subsidiary;
provided, that if any party to such merger is a Subsidiary Loan Party, either
(A) the Subsidiary Loan Party shall be the surviving Person or (B) if the
surviving Person was not a Subsidiary Loan Party either (1) such Person shall
become a Subsidiary Loan Party immediately upon consummation of such merger and
otherwise in accordance with Section 5.10 or (2) the Borrowers shall have
certified in reasonable detail satisfactory to the Administrative Agent that
after giving effect to such merger, the Borrowers are in compliance with clauses
(a) and (b) of this Section 5.10, (iv) any Subsidiary may sell, transfer, lease
or otherwise dispose of all or substantially all of its assets to any Borrower
or to any Subsidiary Loan Party or to any other Person pursuant to a sale or
disposition permitted by Section 7.6 hereof, (v) the Borrowers and their
Subsidiaries may eliminate or discontinue business lines and segments from time
to time, and (vi) any Subsidiary (other than a Borrower) may liquidate or
dissolve if the Borrowers determine in good faith that such liquidation or
dissolution is in the best interests of the Borrowers and is not materially
disadvantageous to the Lenders; provided, that any such merger involving a
Person that is not a wholly-owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 7.4.
          (b) The Borrowers will not, and will not permit any Subsidiary to,
engage in any business other than businesses of the type conducted by the
Borrowers and their Subsidiaries on the date hereof and businesses reasonably
related or complementary thereto.
          Section 7.4. Investments, Loans, Etc. The Borrowers will not, and will
not permit any of their Subsidiaries to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
or create or form any Subsidiary, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);

55



--------------------------------------------------------------------------------



 



          (b) Permitted Investments;
          (c) Accounts receivable of any Borrower or any Subsidiary arising from
advances made by them in the ordinary course of business;
          (d) cash deposits made in the ordinary course of business pursuant to
the requirements of government agencies or public utilities;
          (e) advances resulting in the ordinary course of business from
overdrafts in connection with the ACH Programs and other similar programs and
arrangements for the provision of ACH Services with parties other than Lenders
and in connection with the ARC Transmission Agreement;
          (f) Guarantees of Indebtedness of Subsidiaries permitted by
Section 7.1 and Guarantees of Indebtedness of any Borrower to the extent the
underlying Indebtedness is not otherwise prohibited hereunder;
          (g) Guarantees of obligations that do not constitute Indebtedness, to
the extent guaranteed in the ordinary course of business or otherwise consistent
with past practices;
          (h) Investments made by any Borrower or any Subsidiary to or in any
other Borrower or Subsidiary;
          (i) non-cash consideration received in connection with any sale or
disposition of assets permitted by Section 7.6;
          (j) Investments, obtained in respect of any settlement of accounts
receivables or other claims owing to any Borrower or any Subsidiary in the
ordinary course of business;
          (k) loans or advances to employees, officers or directors of any
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $2,500,000 at any time;
          (l) Hedging Obligations permitted by Section 7.9;
          (m) Permitted Acquisitions; and
          (n) Other Investments which in the aggregate do not exceed $50,000,000
at any time outstanding.
          Section 7.5. Restricted Payments. The Borrowers will not, and will not
permit any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, (a) any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any shares
of common stock or (b) make any prepayment on account of Indebtedness
subordinated to the Obligations or Guarantees thereof or (c) make any payment on
account of any options, warrants, or other rights to purchase such common stock,
whether now or

56



--------------------------------------------------------------------------------



 



hereafter outstanding (each, a “Restricted Payment”), except for (i) dividends
payable by the Parent solely in shares of any class of its common stock,
(ii) Restricted Payments made by any Borrower or Subsidiary to any other wholly
owned Subsidiary or a Borrower or, in the case of any cash dividend on any class
of stock of a Subsidiary, any other Person, so long as such dividend is paid pro
rata to all holders of such Subsidiary’s Capital Stock, (iii) Restricted
Payments made in connection with prepayments of Indebtedness subordinated to the
obligations to the extent permitted pursuant to the subordination provisions
related thereto and no Default or Event of Default exists or would result
therefrom, and (iv) so long as no Event of Default has occurred and is
continuing, other Restricted Payment in an amount not to exceed the amounts and
for the periods set forth below:

          Fiscal Year   Maximum Restricted Payments
2006
  $ 70,000,000  
2007
  $ 75,000,000  
2008
  $ 80,000,000  
2009
  $ 85,000,000  
2010
  $ 90,000,000  

; provided, however, that any amounts not used in any Fiscal Year in an amount
not to exceed $30,000,000 may be carried forward to the next succeeding Fiscal
Year.
          Section 7.6. Sale of Assets. The Borrowers will not, and will not
permit any Subsidiary to, convey, sell, lease, assign, transfer or otherwise
dispose of, any of its assets, business or property, whether now owned or
hereafter acquired, or, in the case of any Subsidiary, issue or sell any shares
of such Subsidiary’s common stock to any Person other than to any Borrower or a
Subsidiary Loan Party (or to qualify directors if required by applicable law),
except (a) the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations disposed of in
the ordinary course of business; (b) the sale of inventory and Permitted
Investments in the ordinary course of business; (c) the sale of assets in any
Fiscal Year in amount not to exceed 10% of the book value of the total assets of
the Borrowers and their Subsidiaries determined as of the last day of the prior
Fiscal Year on a consolidated basis in accordance with GAAP; and (d) the
Borrowers and their Subsidiaries may eliminate or discontinue business lines and
segments from time to time so long as no Default of Event of Default exists or
would be caused by such elimination or discontinuation.
          Section 7.7. Transactions with Affiliates. The Borrowers will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to such Borrower or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among Loan Parties not involving any other
Affiliates, (c) any Restricted Payment permitted by Section 7.5,
(d) transactions with Affiliates described on Schedule 7.7 and (e) transactions
or arrangements in the nature of compensation of officers, directors or
employees approved by the Board of Directors in good faith.

57



--------------------------------------------------------------------------------



 



          Section 7.8. Restrictive Agreements. The Borrowers will not, and will
not permit any Subsidiary (and, for purposes of this Section 7.8, Services and
Checkfree Investments shall not constitute “Subsidiaries”) to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of any Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired unless such agreement does
not restrict the ability of the Borrowers and the Subsidiaries to secure this
Agreement, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its common stock, to make or repay loans or
advances to any Borrower or any other Subsidiary, to Guarantee Indebtedness of
any Borrower or any other Subsidiary unless such agreement does not restrict the
ability of the Borrowers and the Subsidiaries to make payments under this
Agreement or to transfer any of its property or assets to any Borrower or any
Subsidiary of any Borrower; provided, that (i) the foregoing shall not apply to
restrictions or conditions imposed by law or by this Agreement, any other Loan
Document, any ACH Program Document, the ARC Transmission Agreement, any
organizational documents or contracts or agreements relating to SPVs or by which
they are bound or any agreement set forth on Schedule 7.8, (ii) the foregoing
shall not apply to conditions imposed by Hedge Agreements with Lenders limiting
creation, incurrence or permitting Liens unless the obligations under such Hedge
Agreement are secured pari passu, (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iv) clause (a) and (b) shall not apply to restrictions or conditions
imposed by any agreement relating to Indebtedness permitted by this Agreement
and (v) clause (a) shall not apply to customary provisions in leases restricting
the assignment thereof.
          Section 7.9. Hedging Transactions. The Borrowers will not, and will
not permit any Subsidiary to, enter into any Hedging Transaction, other than
Hedging Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which any Borrower or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities. Solely for the avoidance
of doubt, each Borrower acknowledges that a Hedging Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedging Transaction under which any Borrower or any of the
Subsidiaries is or may become obliged to make any payment (i) in connection with
the purchase by any third party of any common stock or any Indebtedness or
(ii) as a result of changes in the market value of any common stock or any
Indebtedness unless, in either case, such Hedging Transaction relates to a
Permitted Acquisition or the redemption or repurchase of Capital Stock of the
Parent) is not a Hedging Transaction entered into in the ordinary course of
business to hedge or mitigate risks.
          Section 7.10. Amendment to Material Documents. The Borrowers will not,
and will not permit any Subsidiary (other than an SPV) to, amend, modify or
waive any of its rights in a manner materially adverse to the Lenders under its
certificate of incorporation, bylaws or other organizational documents.
          Section 7.11. Accounting Changes. The Borrowers will not, and will not
permit any Subsidiary to, make any significant change in accounting treatment or
reporting practices that are adverse to the Lenders, except as required by GAAP
or as recommended by the

58



--------------------------------------------------------------------------------



 



independent auditors of the Parent, or change the fiscal year of the Parent or
of any Subsidiary, except to change the fiscal year of a Subsidiary to conform
its fiscal year to that of the Parent.
ARTICLE VIII
EVENTS OF DEFAULT
          Section 8.1. Events of Default. If any of the following events (each
an “Event of Default”) shall occur:
          (a) any Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respect when made or deemed made or
submitted; or
          (d) any Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2, 5.3 (with respect to any Borrower’s
existence) or Articles VI or VII; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above), and such failure shall remain unremedied for 30 days
after the earlier of (i) any executive officer of any Borrower becomes aware of
such failure, or (ii) notice thereof shall have been given to the Parent by the
Administrative Agent or any Lender; or
          (f) the occurrence of a “Level IV Default” under the ACH Master
Agreement #1; or
          (g) any Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Material Indebtedness; or any other event shall occur
or condition shall exist under any agreement or instrument relating to such
Material Indebtedness and shall

59



--------------------------------------------------------------------------------



 



continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Material Indebtedness; or any
such Material Indebtedness shall be declared to be due and payable; or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase or defease such Indebtedness shall be required to be made, in
each case prior to the stated maturity thereof; or
          (h) any Borrower or any Material Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for any such Borrower or any such Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for any Borrower or any Material Subsidiary or for a substantial part
of its assets, and in any such case, such proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or
          (j) any Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrowers
and the Subsidiaries in an aggregate amount exceeding $25,000,000; or
          (l) any judgment or order for the payment of money in excess of
$25,000,000 in the aggregate (that remains unpaid or is not fully covered by
insurance (subject to customary deductibles) by a reputable insurance company as
to which the relevant insurance company has acknowledged coverage in writing)
shall be rendered against any Borrower or any Subsidiary, and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

60



--------------------------------------------------------------------------------



 



          (m) any non-monetary judgment or order shall be rendered against any
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) an Event of Default under any other Loan Document shall occur (and
any applicable cure period has expired); or
          (p) any material provision of any Subsidiary Guaranty Agreement shall
for any reason cease to be valid and binding on, or enforceable against, any
Subsidiary Loan Party, or any Subsidiary Loan Party shall so state in writing,
or any Subsidiary Loan Party shall seek to terminate its Subsidiary Guaranty
Agreement except in connection with any permitted disposition of a Guarantor;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Parent, take any
or all of the following actions, at the same or different times: (i) terminate
the Commitments, whereupon the Commitment of each Lender shall terminate
immediately; (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower,
(iii) exercise all remedies contained in any other Loan Document and
(iv) exercise any other remedies available at law or in equity; and that, if an
Event of Default specified in either clause (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.
ARTICLE IX
THE ADMINISTRATIVE AGENT
          Section 9.1. Appointment of Administrative Agent. (a) Each Lender
irrevocably appoints SunTrust Bank as the Administrative Agent and authorizes it
to take such actions on its behalf and to exercise such powers as are delegated
to the Administrative Agent under this Agreement and the other Loan Documents,
together with all such actions and powers that are reasonably incidental
thereto. The Administrative Agent may perform any of its duties hereunder or
under the other Loan Documents by or through any one or more sub-agents or
attorneys-in-fact appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent or attorney-in-fact may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions set forth in this Article shall apply to any
such sub-agent or attorney-in-fact and the Related Parties of the Administrative
Agent, any such sub-agent and any such attorney-in-fact and shall apply to their

61



--------------------------------------------------------------------------------



 



respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article IX with
respect to any acts taken or omissions suffered by the Issuing Bank in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.
          Section 9.2. Nature of Duties of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except those discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.2), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Parent or any
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms and conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article III or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. The Administrative Agent may consult with
legal counsel (including counsel for the Parent) concerning all matters
pertaining to such duties.

62



--------------------------------------------------------------------------------



 



          Section 9.3. Lack of Reliance on the Administrative Agent. Each of the
Lenders, the Swingline Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each of
the Lenders, the Swingline Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, continue to make its own decisions in taking or not taking of any
action under or based on this Agreement, any related agreement or any document
furnished hereunder or thereunder.
          Section 9.4. Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement. The
Administrative Agent shall not be obligated to notify or obtain the consent of
the Lenders in connection with any release or discharge of any Subsidiary
Guarantor authorized or permitted under Section 5.10(d) hereunder.
          Section 9.5. Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed,
sent or made by the proper Person. The Administrative Agent may also rely upon
any statement made to it orally or by telephone and believed by it to be made by
the proper Person and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (including counsel for the
Parent), independent public accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of such counsel, accountants or experts.
          Section 9.6. The Administrative Agent in its Individual Capacity. The
bank serving as the Administrative Agent shall have the same rights and powers
under this Agreement and any other Loan Document in its capacity as a Lender as
any other Lender and may exercise or refrain from exercising the same as though
it were not the Administrative Agent; and the terms “Lenders”, “Required
Lenders”, “holders of Notes”, or any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The bank acting as the Administrative Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with any Borrower or any Subsidiary or Affiliate of any Borrower as if
it were not the Administrative Agent hereunder.

63



--------------------------------------------------------------------------------



 



          Section 9.7. Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Parent. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Parent provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article IX shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.
          Section 9.8. Authorization to Execute other Loan Documents. Each
Lender hereby authorizes the Administrative Agent to execute on behalf of all
Lenders all Loan Documents other than this Agreement.
          Section 9.9. Syndication Agents; Documentation Agents. Each Lender
hereby appoints Bank of America, N.A. as Syndication Agent and each of KeyBank
National Association, US Bank, National Association and Mizuho Corporate Bank,
Ltd. as a Documentation Agent, and hereby acknowledges and agrees that the
Syndication Agent and Documentation Agents shall have no duties or
responsibilities hereunder in its capacity as such.

64



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          Section 10.1. Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

         
 
  To the Borrowers:   CheckFree Corporation
 
      4411 East Jones Bridge Road
 
      Norcross, Georgia 30093
 
      Attention: Treasurer
 
      Telecopy Number: (678) 375-2627
 
       
 
  With a copy to:   CheckFree Corporation
 
      4411 E. Jones Bridge Rd
 
      Norcross, GA 30092
 
      Attention: General Counsel
 
      Fax: (678) 375-3235
 
       
 
  To the Administrative Agent:   SunTrust Bank
 
      303 Peachtree Street, N. E., 3rd Floor
 
      Atlanta, Georgia 30308
 
      Attention: Brian Peters, Managing Director
 
      Telecopy Number: (404) 827-6118
 
       
 
  With a copy to:   SunTrust Bank Agency Services
 
      303 Peachtree Street, N. E./ 25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Doris Folsom
 
      Telecopy Number: (404) 658-4906
 
       
 
      and
 
       
 
      King & Spalding LLP
 
      1180 Peachtree St., NE
 
      Atlanta, GA 30309
 
      Attention: Carolyn Z. Alford
 
      Telecopy Number: (404) 572-5100
 
       
 
  To the Issuing Bank:   SunTrust Bank
 
      25 Park Place, N. E./Mail Code 3706

65



--------------------------------------------------------------------------------



 



         
 
      Atlanta, Georgia 30303
 
      Attention: Jon Conley
 
      Telecopy Number: (404) 588-8129
 
       
 
  To the Swingline Lender:   SunTrust Bank
 
      Agency Services
 
      303 Peachtree Street, N.E./25th Floor
 
      Atlanta, Georgia 30308
 
      Attention: Ms. Dorris Folsom
 
      Telecopy Number: (404) 658-4906
 
       
 
  To any other Lender:   the address set forth in the Administrative
Questionnaire

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent, the Issuing Bank or the Swingline Bank shall not be effective until
actually received by such Person at its address specified in this Section 10.1.
          (b) Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Parent. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Parent to give such notice and the Administrative
Agent and Lenders shall not have any liability to any Borrower or other Person
on account of any action taken or not taken by the Administrative Agent or the
Lenders in reliance upon such telephonic or facsimile notice. The obligation of
each Borrower to repay the Loans and all other Obligations hereunder shall not
be affected in any way or to any extent by any failure of the Administrative
Agent and the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Administrative Agent and the Lenders of a
confirmation which is at variance with the terms understood by the
Administrative Agent and the Lenders to be contained in any such telephonic or
facsimile notice.
     Section 10.2. Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between any Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan

66



--------------------------------------------------------------------------------



 



Document or consent to any departure by any Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Administrative Agent, any Lender or the Issuing Bank may have had
notice or knowledge of such Default or Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by any Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by each Borrower and the Required Lenders or each Borrower and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.20 (b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) except as provided in Section 5.10(d),
release any guarantor or limit the liability of any such guarantor under any
guaranty agreement, without the written consent of each Lender; or (vii) release
all or substantially all collateral (if any) securing any of the Obligations or
agree to subordinate any Lien in such collateral to any other creditor of any
Borrower or any Subsidiary, without the written consent of each Lender; provided
further, that no such agreement shall amend, modify or otherwise affect the
rights, duties or obligations of the Administrative Agent, the Swingline Bank or
the Issuing Bank without the prior written consent of such Person.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by each Borrower, the Required Lenders and
the Administrative Agent (and, if their rights, duties or obligations are
affected thereby, the Issuing Bank and the Swingline Lender) if (i) by the terms
of such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate (but such Lender shall continue to be
entitled to the benefits of Sections 2.17, 2.18, and 2.19 and 10.3) upon the
effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full principal
of and interest accrued on each Loan made by it and all other amounts owing to
it or accrued for its account under this Agreement and is released from its
obligations hereunder.

67



--------------------------------------------------------------------------------



 



          Section 10.3. Expenses; Indemnification.
          (a) Each Borrower shall jointly and severally pay (i) all reasonable,
out-of-pocket costs and expenses of the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of outside counsel for
the Administrative Agent and its Affiliates, in connection with the syndication
of the credit facilities provided for herein, the preparation and administration
of the Loan Documents and any amendments, modifications or waivers thereof
(whether or not the transactions contemplated in this Agreement or any other
Loan Document shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket costs and expenses (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel) incurred by the
Administrative Agent, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section, or in connection
with the Loans made or any Letters of Credit issued hereunder.
          (b) Each Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Bank, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees, time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party, any Borrower or any other
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by any third party, any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if any
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Notwithstanding anything contained herein to the contrary, in the case of

68



--------------------------------------------------------------------------------



 



reimbursement of counsel for Lenders other than the Administrative Agent, such
reimbursement shall be limited to one counsel for all such Lenders.
          (c) If any Borrower is required to indemnify an Indemnified Party
pursuant hereto and has provided evidence reasonably satisfactory to such
Indemnified Party that such Borrower has the financial wherewithal to reimburse
such Indemnified Party for any amount paid by such Indemnified Party with
respect to such indemnified proceeding, such Indemnified Party shall not settle
or compromise any such indemnified proceeding without the prior written consent
of such Borrower (which consent shall not be unreasonably withheld or delayed).
          (d) Each Borrower shall pay, and hold the Administrative Agent and
each of the Lenders harmless from and against, any and all present and future
stamp, documentary, and other similar taxes with respect to this Agreement and
any other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.
          (e) To the extent that the Borrowers fail to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.
          (f) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.
          (g) All amounts due under this Section shall be payable promptly after
written demand therefor.
          Section 10.4. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by any Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

69



--------------------------------------------------------------------------------



 



          (b) Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
with respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000, in the case of any assignment of a Revolving
Commitment, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Parent otherwise consents (each such
consent not to be unreasonably withheld or delayed), (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Commitments on a non-pro rata basis, and (iii) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
$3,000, and the Eligible Assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire. Upon (i) the execution
and delivery of the Assignment and Acceptance by the assigning Lender and
assignee Lender, (ii) acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, (iii) consent thereof from the
Parent to the extent required pursuant to this clause (b) and (iv) if such
assignee Lender is a Foreign Lender, compliance by such Person with
Section 2.19(e), from and after the effective date specified in each Assignment
and Acceptance, the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.17, 2.18, 2.19 and 10.3. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Parent, shall maintain at one of its offices in Atlanta, Georgia a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and each Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

70



--------------------------------------------------------------------------------



 



          (d) Any Lender may, without the consent of, or notice to, the
Borrowers, the Administrative Agent, the Swingline Bank or the Issuing Bank sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) each Borrower, the
Administrative Agent, the Swingline Bank, the Issuing Bank and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver with respect to the following to the extent affecting
such Participant: (i) increase the Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the date fixed for any payment of any principal of, or interest on, any
Loan or LC Disbursement or interest thereon or any fees hereunder or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date for
the termination or reduction of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.20(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders which are required to waive, amend or modify
any rights hereunder or make any determination or grant any consent hereunder,
without the consent of each Lender; (vi) except as provided in Section 5.10(d),
release any guarantor or limit the liability of any such guarantor under any
guaranty agreement without the written consent of each Lender except to the
extent such release is expressly provided under the terms of the Guaranty
Agreement; or (vii) release all or substantially all collateral (if any)
securing any of the Obligations. Subject to paragraph (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.17, 2.18, and 2.19 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender, provided such Participant
agrees to be subject to Section 10.7 as though it were a Lender.
          (e) A Participant shall not be entitled to receive any greater payment
under Section 2.17 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Parent’s prior written consent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the Parent is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.19(e) as though it were a Lender.
          (f) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including

71



--------------------------------------------------------------------------------



 



without limitation any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.
          Section 10.5. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.
          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Borrower or its properties in the courts of any
jurisdiction.
          (c) Each Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
          Section 10.6. WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF

72



--------------------------------------------------------------------------------



 



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          Section 10.7. Right of Setoff. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and the Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Parent, any such notice being expressly
waived by the Parent to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of any Borrower at any time held or other obligations at any time owing
by such Lender and the Issuing Bank to or for the credit or the account of any
Borrower against any and all Obligations held by such Lender or the Issuing
Bank, as the case may be, irrespective of whether such Lender or the Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured. Each Lender and the Issuing Bank agree promptly to notify the
Administrative Agent and the Parent after any such set-off and any application
made by such Lender and the Issuing Bank, as the case may be; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.
          Section 10.8. Counterparts; Integration. This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Agreement, the other Loan Documents, and any separate letter agreement(s)
relating to any fees payable to the Administrative Agent constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.
          Section 10.9. Survival. All covenants, agreements, representations and
warranties made by each Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.17, 2.18, 2.19, and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this

73



--------------------------------------------------------------------------------



 



Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
          Section 10.10. Severability. Any provision of this Agreement or any
other Loan Document held to be illegal, invalid or unenforceable in any
jurisdiction, shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          Section 10.11. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and each Lender agrees to take normal and reasonable precautions to
maintain the confidentiality of any information designated in writing as
confidential and provided to it by any Borrower or any Subsidiary, except that
such information may be disclosed (i) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender, including without limitation
accountants, legal counsel and other advisors, so long as such information
remains confidential, (ii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iii) to the extent
requested by any regulatory agency or authority, (iv) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than any Borrower, (v) in connection
with the exercise of any remedy hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, and
(vi) subject to provisions substantially similar to this Section 10.11, to any
actual or prospective assignee or Participant or to any prospective contractual
counterparty (or its advisor) to any securitization, hedge or other derivative
transaction, or (vii) with the consent of the Parent. Any Person required to
maintain the confidentiality of any information as provided for in this Section
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.
          Section 10.12. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment, shall have been received by such Lender.
          Section 10.13. Waiver of Effect of Corporate Seal. Each Borrower
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this

74



--------------------------------------------------------------------------------



 



Agreement or any other Loan Document pursuant to any requirement of law or
regulation, agrees that this Agreement is delivered such Borrower under seal and
waives any shortening of the statute of limitations that may result from not
affixing the corporate seal to this Agreement or such other Loan Documents.
ARTICLE XI
CROSS GUARANTY
          Section 11.1. Cross Guaranty. Each Borrower hereby agrees that such
Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to the Administrative Agent and the Lenders and their
respective successors and assigns, the full and prompt payment (whether at
stated maturity, by acceleration or otherwise) and performance of, all
Obligations owed or hereafter owing to the Administrative Agent and the Lenders
by each other Borrower. Each Borrower agrees that its guaranty obligation
hereunder is a continuing guaranty of payment and performance and not of
collection, that its obligations under this Article XI shall not be discharged
until payment and performance, in full, of the Obligations has occurred, and
that its obligations under this Article XI shall be absolute and unconditional,
irrespective of, and unaffected by;
          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;
          (b) the absence of any action to enforce this Agreement (including
this Article XI) or any other Loan Document or the waiver or consent by the
Administrative Agent and the Lenders with respect to any of the provisions
thereof;
          (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by the Administrative Agent and the Lenders in respect thereof
(including the release of any such security);
          (d) the insolvency of any Loan Party; or
          (e) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
          Section 11.2. Waivers by Borrowers . Each Borrower expressly waives
all rights it may have now or in the future under any statute, or at common law,
or at law or in equity, or otherwise, to compel the Administrative Agent or the
Lenders to marshal assets or to proceed in respect of the Obligations guaranteed
hereunder against any other Loan Party, any other party or against any security
for the payment and performance of the Obligations before proceeding

75



--------------------------------------------------------------------------------



 



against, or as a condition to proceeding against, such Borrower. It is agreed
among each Borrower, the Administrative Agent and the Lenders that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Loan Documents and that, but for the provisions of this Article XI and
such waivers, the Administrative Agent and the Lenders would decline to enter
into this Agreement.
          Section 11.3. Benefit of Guaranty . Each Borrower agrees that the
provisions of this Article XI are for the benefit of the Administrative Agent
and the Lenders and their respective successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between any other
Borrower and the Administrative Agent or the Lenders, the obligations of such
other Borrower under the Loan Documents .
          Section 11.4. Subordination of Subrogation, Etc. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, and
except as set forth in Article XI., each Borrower hereby agrees not to exercise
any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification or set off and any and all defenses
available to a surety, guarantor or accommodation co-obligor until such time as
the Obligations are paid in full and the Commitments and this Agreement are
terminated. Each Borrower acknowledges and agrees that this provision is
intended to benefit the Administrative Agent and the Lenders and shall not limit
or otherwise affect such Borrower’s liability hereunder or the enforceability of
this Article XI, and that the Administrative Agent, the Lenders and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 11.4.
          Section 11.5. Election of Remedies . If the Administrative Agent or
any Lender may, under applicable law, proceed to realize its benefits under any
of the Loan Documents giving the Administrative Agent or such Lender a Lien upon
any collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, the Administrative
Agent or any Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under this
Article XI. If, in the exercise of any of its rights and remedies, the
Administrative Agent or any Lender shall forfeit any of its rights or remedies,
including its right to enter a deficiency judgment against any Borrower or any
other Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Borrower hereby consents to such action by the
Administrative Agent or such Lender and waives any claim based upon such action,
even if such action by the Administrative Agent or such Lender shall result in a
full or partial loss of any rights of subrogation that each Borrower might
otherwise have had but for such action by the Administrative Agent or such
Lender. Any election of remedies that results in the denial or impairment of the
right of the Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. In the event the Administrative Agent or any
Lender shall bid at any foreclosure or trustee’s sale or at any private sale
permitted by law or the Loan Documents, the Administrative Agent or such Lender
may bid all or less than the amount of the Obligations and the amount of such
bid need not be paid by the Administrative Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether the Administrative Agent, the Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the collateral and the difference between such

76



--------------------------------------------------------------------------------



 



bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Article XI,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which
Administrative Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.
          Section 11.6. Limitation. Notwithstanding any provision herein
contained to the contrary, each Borrower’s liability under this Article XI
(which liability is in any event in addition to amounts for which such Borrower
is primarily liable under Article II) shall be limited to an amount not to
exceed as of any date the greater of:
          (a) the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower; and
          (b) the amount that could be claimed by the Administrative Agent and
the Lenders from such Borrower under this Article XI without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Borrower’s right of contribution and
indemnification from each other Borrower under Section 11.7.
          Section 11.7. Contribution with Respect to Guaranty Obligations.
          (a) To the extent that any Borrower shall make a payment under this
Article XI of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable)a “Guarantor Payment”)that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
          (b) As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Article XI without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
          (c) This Section 11.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 11.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due

77



--------------------------------------------------------------------------------



 



and payable in accordance with the terms of this Agreement, including
Section 11.1. Nothing contained in this Section 11.7 shall limit the liability
of any Borrower to pay the Loans made directly or indirectly to that Borrower
and accrued interest, Fees and expenses with respect thereto for which such
Borrower shall be primarily liable.
          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.
          (e) The rights of the indemnifying Borrowers against other Credit
Parties under this Section 11.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.
          Section 11.8. Liability Cumulative. The liability of Borrowers under
this Article XI is in addition to and shall be cumulative with all liabilities
of each Borrower to the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents to which such Borrower is a party or in
respect of any Obligations or obligation of the other Borrower, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.
(remainder of page left intentionally blank)

78



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed under seal in the case of the Borrowers by their respective
authorized officers as of the day and year first above written.

              CHECKFREE CORPORATION
 
       
 
  By  /s/ David E. Mangum
 
 
 
 
  Name: David E. Mangum
 
  Title: Executive Vice President
 
            CHECKFREE SERVICES CORPORATION
 
       
 
  By  /s/ David E. Mangum
 
 
 
 
  Name: David E. Mangum
 
  Title: Executive Vice President
 
            CHECKFREE INVESTMENT CORPORATION
 
       
 
  By  /s/ David E. Mangum
 
 
 
 
  Name: David E. Mangum
 
  Title: Executive Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              SUNTRUST BANK, as Administrative Agent, as Issuing Bank, as
Swingline Lender and as a Lender
 
       
 
  By  /s/ Brian K. Peters
 
 
 
 
  Name: Brian K. Peters
 
  Title: Managing Director

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BANK OF AMERICA, N.A., as a Lender
 
       
 
  By  /s/ Shawn Janko
 
 
 
 
  Name: Shawn Janko
 
  Title: Senior Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              US BANK, NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By  /s/ Eric J. Cosgrove
 
 
 
 
  Name: Eric J. Cosgrove
 
  Title: Assistant Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK, LTD.,
as a Lender
 
       
 
  By  /s/ Bertram H. Tang
 
 
 
 
  Name: Bertram H. Tang
 
  Title: Senior Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              KEYBANK NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By  /s/ Daniel DiMarco
 
 
 
 
  Name:  Daniel DiMarco
 
  Title: Assistant Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BRANCH BANKING & TRUST COMPANY,
as a Lender
 
       
 
  By  /s/ McKie M. Trottey
 
 
 
 
  Name: McKie M. Trottey
 
  Title: Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              FIFTH THIRD BANK, as a Lender
 
       
 
  By  /s/ Brian J. Blumeke
 
 
 
 
  Name: Brian J. Blumeke
 
  Title: Assistant Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BNP PARIBAS, as a Lender
 
       
 
  By  /s/ Henry F. Setina
 
 
 
 
  Name: Henry F. Setina
 
  Title: Director
 
       
 
  By:  /s/ Lloyd G. Cox
 
 
 
 
  Name: Lloyd G. Cox
 
  Title: Managing Director

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY, as a Lender
 
       
 
  By  /s/ Christian Giordano
 
 
 
 
  Name: Christian Giordano
 
  Title: Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              LASALLE BANK NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By  /s/ Zennie W. Lynch
 
 
 
 
  Name: Zennie W. Lynch
 
  Title: Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              REGIONS BANK, as a Lender
 
       
 
  By  /s/ W. Brad Davis
 
 
 
 
  Name: W. Brad Davis
 
  Title: Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK, as a Lender
 
       
 
  By  /s/ David S. Csatari
 
 
 
 
  Name: David S. Csatari
 
  Title: Vice President

[SIGNATURE PAGE TO REVOLVING CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



ANNEX I

          Lender   Revolving Commitment Amount
SunTrust Bank
  $ 31,000,000  
Bank of America, N.A.
  $ 31,000,000  
US Bank, National Association
  $ 28,000,000  
Mizuho Corporate Bank, Ltd.
  $ 28,000,000  
KeyBank National Association
  $ 28,000,000  
Branch Banking & Trust Company
  $ 28,000,000  
Fifth Third Bank
  $ 28,000,000  
BNP Paribas
  $ 21,500,000  
Bank of Tokyo-Mitsubishi UFJ Trust Company
  $ 21,500,000  
LaSalle Bank National Association
  $ 20,000,000  
Regions Bank
  $ 20,000,000  
The Bank of New York
  $ 15,000,000  
 
       
 
  $ 300,000,000  

Annex 1

 



--------------------------------------------------------------------------------



 



SCHEDULE I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

                                              Applicable   Applicable  
Applicable             Margin for   Margin for   Percentage for Pricing  
Leverage   Eurodollar   Base Rate   Commitment Level   Ratio   Loans   Loans  
Fee   I    
Less than 0.50: 1.00
    0.55 %     0 %     0.125 %        
 
                        II  
Greater than or
    0.675 %     0 %     0.15 %        
equal to 0.50:1.00 but less than 1.00:1.00
                               
 
                        III  
Greater than or
    0.80 %     0 %     0.175 %        
equal to 1.00:1.00 but less than 1.50:1.00
                               
 
                        IV  
Greater than or
    0.925 %     0 %     0.225 %        
equal to 1.50:1.00 but less than 2.00:1.00
                               
 
                          V    
Greater than or
    1.05 %     0.05 %     0.25 %        
equal to 2.00:1.00
                       

Schedule I

 